Exhibit 10.6
FIRST AMENDMENT TO OFFICE LEASE
     THIS FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is made and
entered into this 7th day of February, 2008, by and between Cullen Allen
Holdings L.P., a Delaware limited partnership (“Landlord”) and Quest Midstream
Partners, L.P., a Delaware limited partnership (“Tenant”), the successor in
interest of Bluestem Pipeline, LLC.
WITNESSETH:
     WHEREAS, Landlord and Bluestem Pipeline, LLC entered into that certain
Office Lease dated March 14, 2007 (the “Lease”) for approximately 3,433 RSF in
Suite 3650 (the “Existing Premises”) on the 36th Floor of the office building
commonly known as Three Allen Center, which is located at 333 Clay Street,
Houston, Texas (the “Building”);
     WHEREAS, Tenant succeeded to the interest of Bluestem Pipeline, LLC, as
tenant under the Lease;
     WHEREAS, Landlord and Tenant desire to amend and modify the Lease to
relocate the Premises to approximately 9,801 RSF on the 40th Floor of the
Building and extend the Term of the Lease, among other things provided for
herein.
     NOW, THEREFORE, in and for the premises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree to amend the Lease as follows:
     1. Defined Terms. Capitalized terms not defined herein shall have the same
meanings attributed to such terms under the Lease.
     2. Relocation of the Premises. Effective on the Relocation Date, defined in
Section 5 below, the Premises, as such term is used in the Lease, shall be
relocated to approximately 9,801 RSF in Suite 4060 on the 40th Floor of the
Building as shown on Exhibit “A” attached hereto (the “New Premises”). From and
after the Relocation Date, defined below, Landlord and Tenant stipulate and
agree that (i) the Premises, as such term is used in the Lease, contains 9,801
RSF (utilizing an add-on factor of 22.5% for this multi-tenant floor), (ii) the
Building contains approximately 1,194,719 RSF; and (iii) all references in the
Lease referring to the Premises shall mean the New Premises described in this
First Amendment. Except as provided in this First Amendment, as of the
Relocation Date, all references in the Lease pertaining to the duties and
obligations of Tenant which are dependant upon the size of the Premises which
are not specifically adjusted by this First Amendment, shall be automatically
adjusted to reflect that the Premises, as such term is used in the Lease,
contains 9,801 RSF.
     3. Surrender of the Existing Premises. On or before that date upon the
earlier of (i) the date upon which Tenant occupies the New Premises for the
purpose of conducting Tenant’s business, (ii) the date which is ten (10) days
after the date on which Tenant’s initial
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

1



--------------------------------------------------------------------------------



 



leasehold improvements are substantially complete within the New Premises or
(iii) forty five (45) days after the Relocation Date, as defined in Section 5
below, Tenant shall (a) peaceably vacate and surrender the Existing Premises on
the 36th Floor of the Building to Landlord broom-clean and in the condition
required by Section 3.3(a) of the Lease and otherwise in accordance with the
applicable provisions of the Lease; (b) remove from the Existing Premises all
persons occupying and using same, return to Landlord all suite keys issued to
Tenant in connection with its use of the Existing Premises (to the extent such
pertain solely to the Existing Premises); and (c) remove from the Existing
Premises all personal property owned by Tenant.
     4. Term. Landlord and Tenant hereby agree that the Term of the Lease is
hereby extended for a period of thirty-six (36) months such that the “Expiration
Date” shall mean May 6, 2015.
     5. Relocation Date. Landlord and Tenant hereby agree that another tenant of
the Building, Tristone Capital Co. (“Tristone”), is currently leasing the New
Premises. Tristone is not currently occupying the New Premises and has expressed
its desire to return possession of the New Premises to Landlord. Tristone and
Landlord are currently negotiating for a mutually acceptable agreement to return
the New Premises to Landlord, so that Landlord may lease the New Premises to
Tenant. Landlord shall deliver the New Premises to Tenant (the “Delivery Date”)
for the purpose of constructing Tenant’s Improvements within the New Premises
upon the date which Landlord regains possession of the New Premises, but in no
event prior to the effective date of Landlord regaining control pursuant to such
mutually acceptable agreement between Tristone and Landlord. The “Relocation
Date” shall mean the earlier to occur of (i) the date upon which Tenant occupies
the New Premises for the purpose of conducting Tenant’s business, or
(ii) forty-five (45) days after the Delivery Date.
     6. Rent.
     A. Existing Premises. Except as expressly provided herein, Tenant’s
obligation to pay Base Rent, Additional Rent and other items payable by Tenant
pursuant to the terms of the Lease concerning the Existing Premises shall remain
unchanged by this First Amendment and Tenant shall continue to pay all such
amounts payable under the Lease with respect to the Existing Premises from the
Commencement Date to the day immediately prior to the Relocation Date. The
parties hereby acknowledge that the Relocation Date may be up to forty-five
(45) days prior to the date Tenant actually ceases using the Existing Premises
to accommodate the construction of Tenant’s leasehold improvements in the New
Premises, provided, however, Tenant shall not be obligated to pay Base Rent and
Additional Rent for the Existing Premises (but Tenant shall pay Base Rent and
Additional Rent for the New Premises as provided in Section 6B below) for the
period of up to forty-five (45) days following the Relocation Date as
contemplated herein.
     B. New Premises:
          (i) Commencing on the Relocation Date, and continuing through the
Expiration Date, Tenant shall pay Base Rent for the New Premises in the manner
provided in the Lease, in the amounts as follows:
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

2



--------------------------------------------------------------------------------



 



                              Base Rent             Per Square Foot   Annual  
Monthly                  Time Period   Of RSF   Base Rent   Base Rent
Relocation Date – 05/06/12
  $ 23.37     $ 229,049.37     $ 19,087.45  
05/07/12 – 05/06/15
  $ 29.25     $ 286,679.25     $ 23,889.94  

          (ii) In addition to Base Rent for the New Premises, Tenant shall pay
Additional Rent and all other sums provided in the Lease with respect to the New
Premises from the Relocation Date to the Expiration Date, in the manner provided
in the Lease. TENANT’S SHARE OF ADDITIONAL RENT IS PROJECTED TO BE $12.16 PER
SQUARE FOOT OF RENTABLE AREA PER YEAR FOR CALENDAR YEAR 2008 OR AN ESTIMATED
AMOUNT OF $9,931.68 PER MONTH FOR THE NEW PREMISES TO BE PAID IN ADDITION TO
BASE RENT. Expenses that vary with occupancy shall be grossed-up to reflect that
the Building is 100% occupied and operating and all such services are provided
to all tenants.
     C. Tenant’s Share. Tenant’s Share shall remain 0.28735% through the day
immediately preceding the Relocation Date. Commencing upon the Relocation Date,
Landlord and Tenant agree that “Tenant’s Share”, as such term is used in the
Lease, shall be 0.8204%.
     D. Texas Tax Code. The parties acknowledge that the 2006 session of the
Texas Legislature revamped the Property Tax Code and the terms and conditions of
this Lease shall be liberally construed in order to allow any taxes which
previously and historically were charged on an ad valorem basis but converted to
another system of taxation (even if it is a system of taxation otherwise
excluded under Section 4.2 of the Lease) to be charged as Taxes under the Lease.
     7. Condition of the New Premises. Landlord and Tenant confirm and agree
that Tenant has accepted the New Premises in its current “AS IS” condition and
“WITH ALL FAULTS,” except (a) for reasonable “punch list” items identified in
writing by Tenant within ten (10) days after the Delivery Date; (b) latent
defects discovered and identified by written notice to Landlord within one
hundred eighty (180) days after the Delivery Date; and (c) that Landlord agrees
to provide to Tenant an allowance of up to $210,695.00 ($15.00 per RSF of 3,433
RSF of the New Premises plus $25.00 per RSF on 6,368 RSF of the New Premises)
(the “Allowance”). The parties hereby agree that the Allowance is to be used
solely for the construction of the initial leasehold improvements in the New
Premises (above and below ceiling), construction documents as well as
architectural, structural, mechanical, electrical, voice/data cabling, plumbing
design, accessibility plan review and inspection (Per Texas Architectural
Barriers Act), asbestos survey (Per SB-509), graphics and security and otherwise
in accordance with the Work Letter attached to the Lease as Exhibit “F”, except
that Section 1 (a) of Exhibit “F” is hereby deleted and replaced by the
Allowance provided in this First Amendment. Landlord shall only charge a three
percent (3%) construction management fee for all work done in the New Premises.
Notwithstanding anything to the contrary, Tenant may elect, by giving Landlord
prior written notice of Tenant’s election, to apply up to $3.00 per RSF of the
New Premises (up to a maximum of $29,403.00) of the unused Allowance granted
pursuant to
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

3



--------------------------------------------------------------------------------



 



this First Amendment, if any, towards subsequent installment(s) of Base Rent
next due. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, TENANT FURTHER ACKNOWLEDGES
AND AGREES THAT LANDLORD DOES HEREBY DISCLAIM ANY AND ALL WARRANTIES, EXPRESS
AND IMPLIED, INCLUDING BUT NOT LIMITED TO THOSE OF FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE EXISTING PREMISES, THE NEW PREMISES AND/OR THE
IMPROVEMENTS LOCATED THEREIN.
     8. Parking. Tenant shall continue to have the parking rights provided
pursuant to Exhibit D to the Lease; provided, however, commencing on the
Relocation Date and continuing through the Expiration Date, Landlord shall
provide to Tenant and Tenant shall contract on a “must-take” basis for a total
of ten (10) unreserved parking Permits in the Allen Center Garage and/or the
Metropolitan Parking Garage, as designated by Landlord, Tenant shall have no
other right to any parking Permits, except as referred to in this First
Amendment, although Tenant may lease additional parking spaces at the then
current rate on a month-to-month basis, subject to availability. Tenant shall
pay the applicable monthly parking rate(s) charged by Landlord from time to time
for all parking Permits leased, which are currently $185.00 and $165.00
(including sales tax) for unreserved parking Permits in the Allen Center Garage
and the Metropolitan Parking Garage, respectively, and $205.00 to $260.00
(including sales tax) for reserved parking Permits, depending on location. Ten
percent (10%) of Tenant’s parking Permit allotment may be taken as reserved
parking Permits at a location determined by Landlord within either the Allen
Center Garage and/or the Metropolitan Parking Garage. From and after the
Relocation Date, no discount shall apply to the monthly parking rates. Parking
rates are subject to change.
     9. Right of First Refusal. Landlord and Tenant hereby agree that Tenant
shall continue to have the Right of First Refusal set forth in Exhibit G to the
Lease, except that effective upon satisfaction of the contingency set forth in
Section 15 hereof, (i) the ROFR Premises, as such term is used in Exhibit G to
the Lease, shall mean approximately 10,613 RSF on Floor 40 of the Building
(Suites 4050, 4040 and 4010), as shown on Exhibit B attached hereto and Tenant
shall no longer have any rights to additional space on Floor 36 of the Building
and (ii) Tenant’s obligation to pay Rent for the ROFR Premises shall commence
upon the earlier of the substantial completion of Tenant’s leasehold
improvements within the ROFR Premises or 90 days following Landlord’s delivery
of the ROFR Premises. For purposes of determining Tenant’s priority to the ROFR
Premises in relation the rights of other tenants of the Building, Tenant’s right
to the ROFR Premises described in this First Amendment shall be the date of the
full execution of this First Amendment and the Right of First Refusal is subject
and subordinate to (a) the pre-existing expansion option of Devon Energy
Production Company, L.P. (who has the right to expand by one (1) full floor in
the Building or in Devon Energy Tower at Two Allen Center, as determined by
Landlord) and the pre-existing right of first refusal of Tristone Capital, LP
(who has a right of first refusal on the entire 40th Floor of the Building), and
the successors and assigns of the foregoing, (b) any and all preferential
rights, expansion options, refusal rights pertaining to the ROFR Premises which
are granted to a third party tenant whose initial premises was offered to Tenant
and which Tenant declined, and (c) the right to renew the lease of any existing
tenant of the ROFR Premises (and their successors and assigns), whether by
formal renewal option or otherwise. The existing tenants occupying portions of
the ROFR Premises are as follows: (1) DnB Nor Bank ASA who occupies
approximately 3,050 RSF in Suite 4010 and whose lease currently expires on march
31, 2009, (2) Savoy Capital, Inc. who occupies approximately 3,646 RSF in
Suite 4040 and whose lease currently expires on March 31, 2009,
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

4



--------------------------------------------------------------------------------



 



and (3) Fannie Mae who occupies approximately 3,969 RSF in Suite 4050 and whose
lease currently expires on June 30, 2010.
     10. Early Termination Right. In the event that Tenant (i) desires to
further expand the Premises in the future and Landlord, or an affiliate of
Landlord, can not or will not accommodate Tenant’s desired expansion within the
Building or the office buildings commonly known as One Allen Center, Two Allen
Center or any expansions or additional buildings added to the Allen Center
complex in the future and (ii) immediately following the Termination Date, as
defined in Exhibit “C” attached hereto, Tenant significantly expands Tenant’s
operations in the metropolitan area of the City of Houston (i.e, including
without limitation the cities reasonably adjacent to the City of Houston, such
as the cities of Katy, Sugar Land, Baytown, Pearland, The Woodlands, League
City, etc.), in a single office building such that Tenant occupies at least 90%
of the total amount of space Tenant then currently leases pursuant to the Lease
plus the amount of space Tenant informed Landlord that it desired to expand into
within the Allen Center complex, then Tenant shall have an option to terminate
the Lease for the entire Premises effective on the last day of the 42nd full
month following the Relocation Date in accordance with the terms and conditions
of the Termination Option set forth in Exhibit “C” attached hereto. Tenant’s
failure to expand following the Termination Date shall be deemed a material
breach of the Lease and in such case, Landlord may retroactively elect to void
Tenant’s exercise of the Termination Option, in which case, the Lease shall
continue in full force and effect as if the Termination Option was never a part
of the Lease and Tenant shall be obligated to pay all amounts due pursuant to
the Lease from the Commencement Date through the Expiration Date.
     11. Expansion Option. Landlord and Tenant hereby acknowledge that the
Expansion Option set forth in Exhibit I to the Lease was intended to provide
Tenant with the one-time ability to expand the size of the Premises to
accommodate Tenant’s growth. Furthermore, the parties acknowledge that the
expansion contained in this First Amendment fulfills the parties original intent
concerning such Expansion Option. Therefore, Landlord and Tenant hereby agree
that effective upon the satisfaction of the contingency set forth in Section 15
of this First Amendment, the Expansion Option set forth in Exhibit I to the
Lease is hereby deleted from the Lease in its entirety and shall be of no
further force or effect.
     12. Notices. Article 1 (n) of the Lease is hereby amended to provide a new
notice address for Tenant as follows:

         
 
  Tenant:   Quest Midstream Partners, L.P.
 
      Three Allen Center
 
      333 Clay Street, Suite 3650
 
      Houston, Texas 77002

     13. Brokers. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this First
Amendment, except for Partners Commercial Realty, LP d/b/a NAI Houston
(“Tenant’s Broker”), and that it knows of no other real estate brokers or agents
who are or might be entitled to a commission in connection with this First
Amendment. Tenant agrees to indemnify and hold harmless Landlord from and
against, and to reimburse Landlord for and with respect to, any liability or
claim, whether meritorious or
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

5



--------------------------------------------------------------------------------



 



not, arising in respect to brokers and/or agents not so named and claiming to
represent Tenant. Landlord agrees to indemnify and hold harmless Tenant from and
against, and to reimburse Tenant for and with respect to, any liability or
claim, whether meritorious or not, arising in respect to brokers and/or agents
not so named and claiming to represent Landlord. Landlord has agreed to pay the
fees of Tenant’s Broker, but only to the extent that Landlord has agreed to do
so pursuant to the separate written agreement with Tenant’s Broker.
     14. Calculation of Charges. Without waiving any rights to enforce the terms
of the Lease, Tenant (i) understands and accepts the methods of calculation for
determining charges, amounts and additional rent payable by Tenant under the
Lease, as heretofore calculated and as modified hereby and (ii) acknowledges (to
the fullest extent permitted by applicable law) that the provisions of the
Lease, as modified hereby, satisfy the requirements of Section 93.012
(Assessment of Charges) of the Texas Property Code.
     15. Contingency. Landlord and Tenant hereby acknowledge that the New
Premises are currently occupied by Tristone. Accordingly, Landlord and Tristone
must enter into an agreement to return such space to Landlord prior to
Landlord’s obligation to deliver the New Premises to Tenant hereunder.
Therefore, Landlord and Tenant hereby agree that this First Amendment in its
entirety is contingent upon Landlord entering into a definitive agreement with
Tristone, who must agree to return such space to Landlord, among other things,
as determined in Landlord’s and Tristone’s sole and absolute discretion, prior
to the effectiveness of this First Amendment. If this contingency is not
satisfied on or before February 29, 2008, then this First Amendment in its
entirety shall be deemed null and void, with no further action required by
Landlord, and the Lease, without regard to this First Amendment whatsoever,
shall continue in full force and effect.
     16. Miscellaneous.
          (a) Amendment to Lease. Tenant and Landlord acknowledge and agree that
the Lease has not been amended or modified in any respect, other than by this
First Amendment and there are no other agreements of any kind currently in force
and effect between Landlord and Tenant with respect to the Premises or the
Building. The term “Lease” shall hereafter mean the Lease as amended by this
First Amendment, unless the context requires otherwise.
          (b) Counterparts. This First Amendment may be executed in multiple
counterparts, and each counterpart when fully executed and delivered shall
constitute an original instrument, and all such multiple counterparts shall
constitute but one and the same instrument.
          (c) Entire Agreement. This First Amendment sets forth all covenants,
agreements and understandings between Landlord and Tenant with respect to the
subject matter hereof and there are no other covenants, conditions or
understandings, either written or oral, between the parties hereto except as set
forth in this First Amendment.
          (d) Full Force and Effect. Except as expressly amended hereby, all
other items and provisions of the Lease, as amended, remain unchanged and
continue to be in full force and effect.
Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

6



--------------------------------------------------------------------------------



 



          (e) Conflicts. If any provision of this First Amendment conflict with
any of those of the Lease, then the provisions of this First Amendment shall
govern.
          (f) Authority of Tenant. Tenant represents and warrants to Landlord
that (i) Tenant is duly organized and an existing legal entity, in good standing
in the State of Texas, (ii) Tenant has full right and authority to execute,
deliver and perform this First Amendment, (iii) the person executing this First
Amendment was authorized to do so and (iv) upon request of Landlord, such person
will deliver to Landlord satisfactory evidence of his or her authority to
execute this First Amendment on behalf of Tenant.
          (g) Successors and Assigns. This First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
          (h) Good Faith and Fair Dealing. Landlord and Tenant agree to exercise
their rights and remedies, and perform their respective obligations hereunder
reasonably and in good faith.
     This First Amendment is executed as of the date first written above.

                          “LANDLORD”       “TENANT”    
 
                        Cullen Allen Holdings, L.P.,
a Delaware limited partnership       Quest Midstream Partners, L.P.,
a Delaware limited partnership    
 
                        By:   Texas RE GP, LLC,                     a Delaware
limited liability company       By:   /s/ Michael Forbau    
 
                       
 
              Name:   Michael Forbau    
 
                       
 
              Title:   Vice President    
 
                       
 
  By:   /s/ Paul H. Layne                
 
                       
 
      Paul H. Layne,                
 
      Executive Vice President,                
 
      Head of Houston Region                
 
                       
 
  By:   /s/ Steven M. Lukingbeal                
 
                       
 
      Steven M. Lukingbeal,                
 
      Vice President,                
 
      Regional Counsel                

Three Allen Center – Quest Midstream Partners, L.P.
First Amendment

7



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN OF THE NEW PREMISES
[Floor Plan Diagram]
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FLOOR PLAN OF ROFR PREMISES
[Floor Plan Diagram]
B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TERMINATION RIGHT
1. Subject to and upon the terms, provisions and conditions set forth in this
Exhibit, Tenant, but not any assignee or subtenant thereof, shall have the one
time right (the “Termination Right”) to terminate the Lease as to the entire
Premises, effective on the last day of the forty-second (42nd) full calendar
month following the Relocation Date (the “Termination Date”). In order to
exercise the Termination Right, Tenant must give Landlord written notice of
Tenant’s exercise of the Termination Right at least six (6) months prior to the
Termination Date, and pay the Termination Fee, as hereinafter defined, within
thirty (30) days of the date of such notice. If Tenant fails to give notice of
exercise of the Termination Right prior to the required notice date, the
Termination Right shall be deemed waived and of no further force and effect. If
Tenant gives timely notice of exercise of the Termination Right but fails to
timely pay the Termination Fee to Landlord when due, Landlord may at its option
either (i) deem the Termination Right waived and of no further force and effect
or (ii) enforce the termination of the Lease, effective as of the Termination
Date, and Tenant’s obligation to pay the Termination Fee. The provisions of this
paragraph shall survive the expiration or termination of this Lease.
2. Notwithstanding the foregoing, Landlord shall have the option to revoke and
nullify any purported exercise of the Termination Right by Tenant if at the time
of exercise or thereafter Tenant is in monetary default under the Lease.
3. The “Termination Fee” shall be an amount equal to the sum of the following:

  A.   the unamortized portion of the Lease Costs (as hereinafter defined) as of
the Termination Date; and     B.   one (1) monthly installment of Base Rent and
Additional Rent.

     “Lease Costs” shall mean all unamortized actual construction costs,
architectural and engineering fees, leasing commissions (both internal and
external), cabling design and installation costs, Excused Rent and other costs,
if any, incurred by Landlord in connection with Tenant’s lease of the Premises,
specifically including, but not limited to, the Allowance granted to Tenant. For
purposes of calculating Lease Costs, each component or item of Lease Costs will
be deemed to be amortized in equal monthly installments over the remaining Lease
term(s) applicable to the space(s) in question at the rate of ten percent (10%)
per annum beginning on the date that such component or item of Lease Costs was
actually paid by Landlord.
C-1



 



--------------------------------------------------------------------------------



 



Cullen Allen Holdings, L.P.
(“Landlord”)
Bluestem Pipeline, LLC
(“Tenant”)
Suite #3650
Three Allen Center
Office Lease

 



--------------------------------------------------------------------------------



 



Table of Contents

             
1.
  BASIC LEASE PROVISIONS     1  
2.
  DEFINITIONS     2  
3.
  TERM     3  
4.
  RENT     5  
5.
  USE & OCCUPANCY     8  
6.
  SERVICES & UTILITIES     8  
7.
  REPAIRS     11  
8.
  ALTERATIONS     11  
9.
  INSURANCE     12  
10.
  DAMAGE OR DESTRUCTION     14  
11.
  INDEMNITY     16  
12.
  CONDEMNATION     16  
13.
  TENANT TRANSFERS     16  
14.
  LANDLORD TRANSFERS     19  
15.
  DEFAULT AND REMEDIES     20  
16.
  SECURITY DEPOSIT     22  
17.
  MISCELLANEOUS     23  

 i 

 



--------------------------------------------------------------------------------



 



List of Exhibits

         
EXHIBIT A - LOCATION OF PREMISES
    A-1  
EXHIBIT B - RULES & REGULATIONS
    B-1  
EXHIBIT C - LEGAL DESCRIPTION OF LAND
    C-1  
EXHIBIT D - PARKING
    D-1  
EXHIBIT E - NOTICE OF LEASE TERM
    E-1  
EXHIBIT F - WORK LETTER
    F-1  
EXHIBIT G - RIGHT OF FIRST REFUSAL
    G-1  
EXHIBIT H - RENEWAL OPTION
    H-1  
EXHIBIT I - EXPANSION OPTION
    I-1  

ii



--------------------------------------------------------------------------------



 



Lease
     Landlord and Tenant enter into this Lease (“Lease”) as of the Execution
Date on the following terms, covenants, conditions and provisions:

1.   BASIC LEASE PROVISIONS

1.1   Basic Lease Definitions. In this Lease, the following defined terms have
the meanings indicated.   (a)   Execution Date: March 14, 2007.   (b)  
Landlord: Cullen Allen Holdings, L.P., a Delaware limited partnership.   (c)  
Tenant: Bluestem Pipeline, LLC, a Delaware limited liability company.   (d)  
Building: Three Allen Center, 333 Clay Street, Houston, Texas 77002, deemed to
contain: 1,194,719 RSF.   (e)   Premises: Suite #3650, located on the
Thirty-Sixth (36th) floor of the Building (as identified on Exhibit “A”) and
deemed to contain: 3,433 RSF.   (f)   Use: General non-governmental
administrative office use consistent with that of a first-class office building.
  (g)   Scheduled Term: 60 Months.   (h)   Scheduled Commencement Date: April 1,
2007.   (i)   Base Rent: The following amounts payable in accordance with
Article 4:

                              Beginning   Ending   Annual Base Rent     Annual  
  Monthly   month   Month   per RSF     Base Rent     Base Rent  
1
  60   $ 18.50     $ 63,510.50     $ 5,292.54  

      This is a “Net” Lease as opposed to a “Gross” Lease, which will require
Tenant to pay an additional amount for Taxes and Expenses, PROJECTED TO BE
$10.97 PER RSF PER YEAR FOR CALENDAR YEAR 2007 OR AN ESTIMATED AMOUNT OF
$3,138.33 PER MONTH TO BE PAID IN ADDITION TO BASE RENT.

  (j)   [Intentionally Omitted].     (k)   Tenant’s Share: 0.28735%.     (l)  
Tenant’s Trade Name: Quest Midstream.     (m)   Security Deposit: Letter of
Credit, initially in the amount of $124,607.03, subject to annual decreases
pursuant to Article 16.     (n)   Notice Addresses: For each party, the
following address(es):

     
For Landlord:
  For Tenant:
 
   
Cullen Allen Holdings, L.P.
  Bluestem Pipeline, LLC
c/o BrookField Properties
  Three Allen Center
1200 Smith Street, Suite 1200
  333 Clay Street, Suite 3650
Houston, Texas 77002
  Houston, Texas 77002
Attention: Property Manager
   

Two Allen Center – Bluestem Pipeline, LLC
Lease

1



--------------------------------------------------------------------------------



 



     
For Landlord:
  For Tenant:
with a copy to:
  With a copy to:  
Cullen Allen Holdings, L.P.
  The Staubach Company
c/o Brookfield Properties
  Riverway, Suite 2500
1200 Smith Street, Suite 1200
  Houston, Texas 77056
Houston, Texas 77002
Attn: Executive Vice President
  Attn: Lucian Bukowski

  (o)   Parking Permits: 3 “must-take” and up to 2 additional permits, pursuant
to Exhibit “D”.     (p)   Brokers: The Staubach Company. Landlord will pay
Broker a commission, but only to the extent that Landlord has agreed to do so
pursuant to a separate agreement between Landlord and Broker.

         
(q)
  Liability Limit:   $5,000,000 for any one accident or occurrence.
 
       
(r)
  Business Hours:   From 7:00 a.m. to 7:00 p.m. on Monday through Friday and
from 7:00 a.m. to 1:00 p.m. on Saturday, excepting: New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and other
legal holidays commonly observed in similar class office buildings in the locale
of the Building (“Holidays”).

  (s)   Allowance: up to $25.00 per RSF of the Premises (up to a total of
$85,825.00), pursuant to Exhibit “F”.     (t)   Right of First Refusal in
accordance with Exhibit “G”.     (u)   Renewal Option in accordance with Exhibit
“H”.     (v)   Expansion Option in accordance with Exhibit “I”.

2. DEFINITIONS
     2.1 Project. The Land, Building, Common Areas and Premises (as defined in
§1 and below) are collectively referred to as the “Project.”
     2.2 Land. “Land” means the real property on which the Building and Common
Areas are located, including easements and other rights that benefit or encumber
the real property. Landlord’s interest in the Land may be in fee or a leasehold.
The Land may be expanded or reduced after the Execution Date. A legal
description of the Land is attached hereto as Exhibit “C”.
     2.3 Base Building. “Base Building” means Building Structure and Mechanical
Systems, collectively, defined as follows:

  (a)   Building Structure. “Building Structure” means the structural components
in the Building, including foundations, floor and ceiling slabs, roofs, exterior
walls, exterior glass and mullions, columns, beams, shafts and emergency
stairwells. The Building Structure excludes the Leasehold Improvements (and
similar improvements to other premises) and the Mechanical Systems.     (b)  
Mechanical Systems. “Mechanical Systems” means the mechanical, electronic,
electric, physical or informational systems generally serving the Building or
Common Areas, including the sprinkler, plumbing, heating, ventilating, air
conditioning, lighting, communications, security, drainage, sewage, waste
disposal, vertical transportation, fire/life safely systems.

     2.4 Common Areas. Tenant will have a non-exclusive right to use the Common
Areas subject to the terms of this Lease. “Common Areas” means those interior
and exterior common and public areas on the Land and in the Building (and
appurtenant easements) designated by Landlord for the non-exclusive use by
Tenant in common with Landlord, other tenants and occupants, and their
employees, agents and invitees. The Common Areas includes parking facilities
serving the Building that are owned or leased by Landlord.
     2.5 Premises. Landlord leases to Tenant the Premises subject to the terms
of this Lease. Except as provided elsewhere in this Lease, by taking possession
of the Premises Tenant accepts the Premises in its “as is”
Two Allen Center – Bluestem Pipeline, LLC
Lease

2



--------------------------------------------------------------------------------



 



condition and with all faults, and the Premises is deemed in good order,
condition, and repair except (a) for reasonable “punch list” items identified in
writing by Tenant within ten (10) days after Landlord tenders possession of the
Premises; (b) latent defects discovered and identified by written notice to
Landlord within one hundred eighty (180) days after Landlord tenders possession
of the Premises; and (c) that Landlord will construct the Leasehold Improvements
to the Premises, if any, as described in the Work Letter, attached hereto as
Exhibit “F”. The Premises includes the Leasehold Improvements and excludes
certain areas, facilities and systems, as follows:

  (a)   Leasehold Improvements. “Leasehold Improvements” means all
non-structural improvements in the Premises or exclusively serving the Premises,
and any structural improvements to the Building made to accommodate Tenant’s
particular use of the Premises. The Leasehold Improvements may exist in the
Premises as of the Execution Date, or be installed by Landlord or Tenant under
this Lease at the cost of either party. The Leasehold Improvements include:
(1) interior walls and partitions (including those surrounding structural
columns entirely or partly within the Premises); (2) the interior one-half of
walls that separate the Premises from adjacent areas designated for leasing;
(3) the interior drywall on exterior structural walls, and walls that separate
the Premises from the Common Areas; (4) stairways and stairwells connecting
parts of the Premises on different floors, except those required for emergency
exiting;(5) the frames, casements, doors, windows and openings installed in or
on the improvements described in (1-4), or that provide entry/exit to/from the
Premises; (6) all hardware, fixtures, cabinetry, railings, paneling, woodwork
and finishes in the Premises or that are installed in or on the improvements
described in (1-5); (7) if any part of the Premises is on the ground floor, the
ground floor exterior windows (including mullious, frames and glass);
(8) integrated ceiling systems (including grid, panels and lighting);
(9) carpeting and other floor finishes; (10) kitchen, rest room, lavatory or
other similar facilities that exclusively serve the Premises (including plumbing
fixtures, toilets, sinks and built-in appliances); and (11) the sprinkler,
plumbing, heating, ventilating, air conditioning, lighting, communications,
security, drainage, sewage, waste disposal, vertical transportation, fire/life
safety, and other mechanical, electronic, physical or informational systems that
exclusively serve the Premises, including the parts of each system that are
connected to the Mechanical Systems from the common point of distribution for
each system to and throughout the Premises.     (b)   Exclusions from the
Premises. The Premises does not include: (1) any areas above the finished
ceiling or integrated ceiling systems, or below the finished floor coverings
that are not part of the Leasehold Improvements, (2) janitor’s closets, (3)
stairways and stairwells to be used for emergency exiting or as Common Areas,
(4) rooms for Mechanical Systems or connection of telecommunications equipment,
(5) vertical transportation shafts, (6) vertical or horizontal shafts, risers,
chases, flues or ducts, and (7) any easements or rights to natural light, air or
view. Notwithstanding the forgoing provisions, Tenant’s telecommunications and
data cabling and related equipment in any area shall remain the Tenant’s
personal property and Tenant, at Tenant’s sole cost and expense, shall remove
such by the Expiration Date and repair all damage caused by such removal.

     2.6 Building Standard. “Building Standard” means the minimum or exclusive
type, brand, quality or quantity of materials Landlord reasonably designates for
use in the Building from time to time.
     2.7 Tenant’s Personal Property. “Tenant’s Personal Property” means those
trade fixtures, furnishings, equipment, work product, inventory, stock-in-trade
and other personal property of Tenant that are not permanently affixed to the
Project in a way that they become a part of the Project and will not, if
removed, impair the value of the Leasehold Improvements that Tenant is required
to deliver to Landlord at the end of the Term under §3.3.
     2.8 Rentable Square Feet (“RSF”). The defined term“RSF” means Rentable
Square Feet. RSF includes the actual number of usable square feet times a
multiple to account for certain areas in the Building and the leased floors
which benefit the Premises. The following add-on factor applies to the floor on
which the Premises are located: 24.64%.
3. TERM
     3.1 Term. “Term” means the period that begins on the Commencement Date and
ends on the Expiration Date, subject to renewal, extension or earlier
termination as may be further provided in this Lease. “Month” means a full
calendar month of the Term.
     (a) Commencement Date. The “Commencement Date” means the date that is the
earlier of:
Two Allen Center – Bluestem Pipeline, LLC
Lease

3



--------------------------------------------------------------------------------



 



  (1)   The day that Tenant first conducts business in any part of the Premises;
or     (2)   The later of:

  (A)   The Scheduled Commencement Date, or     (B)   The day that Landlord
tenders the Premises to Tenant with Landlord’s Work substantially complete or
that date that Landlord would have tendered possession of the Premises but for
delay caused by Tenant.

  (b)   Expiration Date. “Expiration Date” means the date that is the last day
of the Scheduled Term (plus that many additional days required for the
Expiration Date to be the last day of a calendar month) after the Commencement
Date.     (c)   Early Occupancy. Tenant may not enter the Premises for any
purpose until Landlord tenders possession of the Premises to Tenant. If Tenant
conducts business in any part of the Premises before the Scheduled Commencement
Date, Tenant will pay Base Rent for that period at the rate for the first Month
that Base Rent is due, without discount or excuse.     (d)   Late Occupancy. If
Landlord fails to lender possession of the Premises to Tenant by the Scheduled
Commencement Date due to delay caused by Tenant or Force Majeure, Landlord will
not be in default of this Lease.     (e)   Confirmation of Term. Landlord shall
notify Tenant of the Commencement Date using a Notice of Lease Term (“NLT”) in
the form attached to this lease as Exhibit “E”. If the information set forth in
the NLT is correct, Tenant shall execute and deliver to Landlord the NLT within
10 business days after its receipt, but Tenant’s failure to do so will not
reduce Tenant’s obligations or Landlord’s rights under this Lease.

     3.2 Holdover. If Tenant keeps possession of the Premises after the
Expiration Date (or earlier termination of this Lease) without Landlord’s prior
written consent (a “Holdover”), (which may be withheld in its sole discretion),
then in addition to the remedies available elsewhere under this Lease or by law,
Tenant will be a tenant-at-sufferance and must comply with all of Tenant’s
obligations under this Lease, except that for each Month of Holdover Tenant will
pay 150% of the monthly Base Rent payable at the end of the Term, without
proration for any partial Month of Holdover. Tenant shall indemnify and defend
Landlord from and against all claims and damages, both consequential and direct,
that Landlord suffers due to Tenant’s failure to return possession of the
Premises to Landlord at the end of the Term. Landlord’s deposit of Tenant’s
Holdover payment will not constitute Landlord’s consent to a Holdover, or create
or renew any tenancy.
     3.3 Condition on Expiration.
(a) Return of the Premises. At the end of the Term, Tenant will return
possession of the Premises to Landlord vacant, free of Tenant’s Personal
Property, in broom-clean condition, and with all Leasehold Improvements in good
working order and repair (excepting ordinary wear and tear), except that
Landlord may require Tenant, by notice of at least 30 days before the expiration
of the Term, to remove any Tenant’s Wiring, or item of Leasehold Improvements or
Alterations, and restore the Premises damaged by removal, if either:

  (1)   When Landlord approved the installation of the improvement, Landlord
reserved in writing Landlord’s right to have Tenant remove the improvement at
the end of the Term; or     (2)   Tenant failed to obtain Landlord’s written
consent under §8.1(a) for an item of Alterations to become part of the Premises.

(b) Correction by Landlord. If Tenant fails to return possession of the Premises
to Landlord in the condition required under (a), then Tenant shall reimburse
Landlord for the reasonable costs incurred by Landlord to put the Premises in
the condition required under (a), plus Landlord’s standard administration fee.
(c) Abandoned Property. Tenant’s Personal Property left behind in the Premises
after the end of the Term will be considered abandoned and Landlord may move,
store, retain or dispose of these items at Tenant’s cost, including Landlord’s
standard administration fee. As used in this Lease, “Landlord’s standard
administration” fee is fifteen percent (15%).
Two Allen Center – Bluestem Pipeline, LLC
Lease

4



--------------------------------------------------------------------------------



 



4. RENT
     4.1 Base Rent. Tenant shall prepay 1 month’s installment of Base Rent by
the Execution Date, to be applied against Base Rent first due under this Lease.
During the Term, Tenant shall pay all other Base Rent in advance, in monthly
installments, by the 1st of each calendar month. Base Rent for any partial month
will be prorated.
     4.2 Additional Rent. Tenant’s obligation to pay Taxes and Expenses under
this §4.2 is referred to in this Lease as “Additional Rent.”

  (a)   Taxes. For each full or partial calendar year during the Term, Tenant
shall pay as in the manner described below the Tenant’s Share of the amount of
the Taxes. “Taxes” means the total costs incurred by Landlord for: (1) real and
personal properly taxes and assessments (including ad valorem and special
assessments) levied on the Project and Landlord’s personal property used in
connection with the Project; (2) taxes on rents or other income derived from the
Building; (3) capital and place- of-business taxes; (4) taxes, assessments or
fees in lieu of the taxes described in (1-3); and (5) the reasonable costs
incurred to reduce the taxes described in (1-4). Taxes excludes net income taxes
and taxes paid under §4.3. The parties acknowledge that the 2006 session of the
Texas Legislature revamped the Property Tax Code and the terms and conditions of
this Lease shall be liberally construed in order to allow any taxes which
previously and historically were charged on an ad valorem basis but converted to
another system of taxation (even if it is a system of taxation otherwise
excluded under this Section 4.2) to be charged as a Taxes under the Lease.    
(b)   Expenses. For each full or partial calendar year during the Term, Tenant
shall pay in the manner described below the Tenant’s Share of the Expenses.
“Expenses” means the total costs incurred by Landlord to operate, manage,
administer, equip, secure, protect, repair, replace, refurbish, clean, maintain,
decorate and inspect the Project, including a market fee to manage the Project
of no more than four percent (4%) of the gross revenue of the Project (Landlord
currently charges three percent (3%). Expenses that vary with occupancy will be
calculated as if the Building is 100% occupied and operating and all such
services are provided to all tenants. The estimated Expenses and Taxes for
calendar year 2007 are $10.97 per RSF which would mean that Tenant would pay a
monthly amount of $3,138.33 as Tenant’s Share of Taxes and Expenses over and
above in addition to the monthly Base Rent of $5,292.54 indicated above.

  (1)   Expenses include:

  (A)   Standard Services provided under §6,1 ;
    (B)   Repairs and maintenance performed under §7.2;     (C)   The cost of
casualty, liability, terrorism, fidelity, rent and all other insurance
(including deductibles paid) for the Project;     (D)   Wages, salaries and
benefits of personnel to the extent they render services to the Project;     (E)
  Costs of operating the Project management office (including reasonable rent);
    (F)   The Project’s fair pro rata share of certain landscaping and related
expenses to maintain Antioch Park and similarly situated adjoining green space;
    (G)   Amortization installments of costs required to be capitalized and
incurred:

  (i)   To comply with insurance requirements or laws (“Mandated Expenses”);    
(ii)   That are reasonably calculated to reduce other Expenses or the rate of
increase in other Expenses (“Cost-Saving Expenses”); or     (iii)   That are
reasonably calculated to improve or maintain the safety, health or access of
Project occupants, and otherwise maintain the quality, appearance, or integrity
of the Project (“Quality Expenses”).

Two Allen Center – Bluestem Pipeline, LLC
Lease

5



--------------------------------------------------------------------------------



 



  (2)   Expenses exclude:

  (A)   Taxes;     (B)   Mortgage payments (principal and interest), and ground
lease rent;     (C)   Commissions, advertising costs, attorney’s fees and costs
of improvements in connection with leasing space in the Building;     (D)  
Costs reimbursed by insurance proceeds or tenants of the Building (other than as
Additional Rent);     (E)   Depreciation;     (F)   Except for the costs
identified in §4.2(b)(l)(G), any capitalized costs;     (G)   Collection costs
and legal fees paid in disputes with tenants;     (H)   Costs to maintain and
operate the entity that is Landlord (as opposed to operation and maintenance of
the Project);     (I)   Installments of costs amortized under subsection (c) of
this §4.2;     (J)   Costs related to monitoring, testing, removal, cleaning,
abatement or containment of any significant quantities of hazardous materials
from the Building;     (K)   Costs to correct material defects in the
construction of the Building, except to the extent such are provided in Section
4.2(b)(1)(B);     (L)   Costs incurred to add or delete floors from the Common
Areas;     (M)   Any fines, penalties, late charges or liquidated damages and
related interest imposed on Landlord to the extent such are not incurred due to
the actions of Tenant, which shall be paid in full by Tenant;     (N)   Cash
charitable contributions in excess of $10,000 per year; and     (T)   Reserves
to the extent such do not pertain to regular and recurring costs.

  (c)   Amortization and Accounting Principles.

  (1)   Each item of Mandated Expenses and Quality Expenses will be fully
amortized in equal annual installments, with interest on the principal balance
at the Amortization Rate, over the number of years that Landlord reasonably
projects the item of Expenses will be productive for its intended use, without
replacement, but properly repaired and maintained.     (2)   Each item of
Cost-Saving Expenses will be fully amortized in equal annual installments, with
interest on the principal balance at the Amortization Rate, over the number of
years that Landlord reasonably estimates for the present value of the projected
savings in Expenses (discounted at the Amortization Rate) to equal the cost.    
(3)   Any item of Expenses of significant cost that is not required to be
capitalized but is unexpected or does not typically recur may, in Landlord’s
discretion, be amortized in equal annual installments, with interest on the
principal balance at the Amortization Rate, over a number of years reasonably
determined by Landlord in substantial accordance with GAAP.     (4)  
“Amortization Rate” means the prime rate of Citibank, N.A. (or a comparable
financial institution selected by Landlord), plus 3%.     (5)   Landlord will
otherwise use sound real estate accounting and management principles,
consistently applied, to determine Additional Rent. To the extent applicable,
Landlord will use GAAP to the extent such is commonly applied.

  (d)   Estimates. Landlord will reasonably estimate Additional Rent each
calendar year. Tenant will pay the estimated Additional Rent in advance, in
monthly installments, by the first day of each month, until the estimate is
revised by Landlord. Landlord may reasonably revise its estimate during a
calendar

Two Allen Center – Bluestem Pipeline, LLC
Lease

6



--------------------------------------------------------------------------------



 



      year and Tenant will pay the monthly installments after the revision based
on the revised estimate. The aggregate estimates of Additional Rent paid by
Tenant in a calendar year is the “Estimated Additional Rent.”     (e)  
Settlement. As soon as practical after the end of each calendar year that
Additional Rent is payable, Landlord will give Tenant a statement of the actual
Additional Rent for the calendar year. The statement of Additional Rent is
conclusive, binds Tenant, and Tenant waives all rights to contest the statement,
except for items of Additional Rent to which Tenant objects by notice to
Landlord given within 90 days after receipt of Landlord’s statement; however,
Tenant’s objection will not relieve Tenant from its obligation to pay Additional
Rent pending resolution of any objection. If the Additional Rent exceeds the
Estimated Additional Rent for the calendar year, then Tenant shall pay the
underpayment to Landlord in a lump sum as Rent within 30 days after receipt of
Landlord’s statement of Additional Rent. If the Estimated Additional Rent
exceeds the Additional Rent for the calendar year, then Landlord shall credit
the overpayment against Rent next due. If an overpayment of Additional Rent is
outstanding upon the expiration or sooner termination of this Lease, Landlord
shall refund such overpayment to Tenant within 30 days after the date that
Landlord completes its statement of the actual Additional Rent for the
applicable calendar year.     (f)   Landlord shall maintain complete and
accurate books and records detailing all Expenses and Taxes for the immediately
preceding calendar year. Landlord may keep the books and records at the Building
or at Landlord’s regional office. If Tenant objects to items in Landlord’s
statement of actual Additional Rent for the calendar year, then Tenant and/or
its representatives (which shall be members of one of the “Big Four” accounting
firms and shall not be compensated on a contingency fee basis for this audit)
shall have the right, at Tenant’s expense, to examine (but not to copy), and
audit during normal business hours, Landlord’s books and records pertaining to
the objected to items in the Expenses and Taxes for the preceding calendar year
to enable Tenant to verify the accuracy thereof. The results of such audit shall
be certified by a “Big Four” accounting firm, at Tenant’s expense. Landlord
shall reasonably cooperate with Tenant in any such examination. Any overpayment
by Tenant shall be credited to Tenant and any undercharge shall be paid by
Tenant as soon as reasonably possible. Failure by Tenant to contest or dispute
the allocation of Additional Rent within ninety (90) days after the date of the
statement of the actual Additional Rent for the calendar year is submitted to
Tenant (a) is deemed a waiver of the applicable audit or dispute right and any
right to contest the Additional Rent charges (undercharges or overcharges) for
the applicable Lease year; (b) is deemed acceptance of the Additional Rent
charges as submitted to and reviewed by Tenant; and (c) CONSTITUTES FULL RELEASE
OF LANDLORD BY TENANT FOR ANY OVERCHARGES of Additional Rent more than one year
old. The foregoing provisions shall survive termination or expiration of the
Lease. Tenant shall not be entitled to conduct such an audit if Tenant is
otherwise in default under this Lease, beyond any applicable notice and cure
provision.

     4.3 Other Taxes. Upon demand, Tenant will reimburse Landlord for taxes paid
by Landlord on (a) Tenant’s Personal Property, (b) Rent, (c) Tenant’s occupancy
of the Premises, or (d) this Lease. If Tenant cannot lawfully reimburse Landlord
for these taxes, then the Base Rent will be increased to yield to Landlord the
same amount after these taxes were imposed as Landlord would have received
before these taxes were imposed.
     4.4 Terms of Payment. “Rent” means all amounts payable by Tenant under this
Lease and the exhibits, including Base Rent and Additional Rent. If a time for
payment of an item of Rent is not specified in this Lease, then Tenant will pay
Rent within 30 days after receipt of Landlord’s statement or invoice. Unless
otherwise provided in this Lease, Tenant shall pay Rent without notice, demand,
deduction, abatement or setoff, except as otherwise specifically set forth
herein, in lawful U.S. currency. Landlord will send invoices payable by Tenant
to Tenant; however, neither Landlord’s failure to send an invoice nor Tenant’s
failure to receive an invoice for Base Rent (and installments of Estimated
Additional Rent) will relieve Tenant of its obligation to timely pay Base Rent
(and installments of Estimated Additional Rent). Each partial payment by Tenant
shall be deemed a payment on account. No endorsement or statement on any check
or any accompanying letter shall constitute an accord and satisfaction, affect
Landlord’s right to collect the full amount due, or require Landlord to apply
any payment to other than Rent earliest due. No payment by Tenant to Landlord
will be deemed to extend the Term or render any notice, pending suit or judgment
ineffective. By notice to the other, each party may establish or change its
billing address.
Two Allen Center – Bluestem Pipeline, LLC
Lease

7



--------------------------------------------------------------------------------



 



     4.5 Late Payment. If Landlord does not receive all or part of any item of
Rent when due, then Tenant shall pay Landlord a “Late Charge” of 5% of the
overdue amount. Tenant agrees that the Late Charge is not a penalty, and will
compensate Landlord for costs not contemplated under this Lease that are
impracticable or extremely difficult to fix. Landlord’s acceptance of a Late
Charge does not waive Tenant’s default.
     4.6 [Intentionally omitted].
     4.7 Waiver of Tenant Rights and Benefits Under Section 93.012, Texas
Property Code. Landlord and Tenant are knowledgeable and experienced in
commercial leasing transactions and agree that the provisions of this Lease for
determining all charges, amounts, and Additional Rent payable by Tenant
(including, without limitation, payments under this Section 4), are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges. Accordingly, Tenant
voluntarily and knowingly waives all rights and benefits of a tenant under
Section 93.012, Texas Property Code, as such section now exists or as may be
hereafter amended or succeeded. Nothing contained in this waiver however is
intended to limit or impair Tenant’s audit rights granted hereunder, or except
as otherwise expressly set forth in this Lease to the contrary, any other remedy
available to Tenant under the Lease or law or in equity (other than
Section 93.012, Texas Property Code). In addition, nothing in this §4.7 shall
constitute a waiver of Tenant’s right to dispute and/or initiate a claim
disputing Landlord’s methods of calculating or determining Expenses and/or
Landlord’s calculation or determination of Additional Rent.
5. USE & OCCUPANCY
     5.1 Use. Tenant shall use and occupy the Premises only for the Use.
Landlord does not represent or warrant that the Project is suitable for the
conduct of Tenant’s particular business.
     5.2 Compliance with Laws and Directives.

  (a)   Tenant’s Compliance. Subject to the remaining terms of this Lease,
Tenant shall comply at Tenant’s expense with all directives of Landlord’s
insurers or laws concerning:

  (1)   The Leasehold Improvements and Alterations,     (2)   Tenant’s use or
occupancy of the Premises,     (3)   Tenant’s employer/employee obligations,    
(4)   A condition created by Tenant,     (5)   Tenant’s failure to comply with
this Lease,     (6)   The negligence of Tenant, the Tenant Parties, or Tenant’s
Affiliates or contractors, or     (7)   Any chemical wastes, contaminants,
pollutants or substances that are hazardous, toxic, infectious, flammable or
dangerous, or regulated by any local, state or federal statute, rule, regulation
or ordinance for the protection of health or the environment (“Hazardous
Materials”) that are introduced to the Project, handled or disposed by Tenant or
its Affiliates, or any of their contractors.

  (b)   Landlord’s Compliance. The cost of Landlord’s compliance with directives
or orders of Landlord’s insurers or governing authorities concerning the
Project, other than those that are Tenant’s obligation under subsection (a),
will be included in Expenses to the extent allowed under §4.2.

     5.3 Occupancy. Tenant shall not interfere with Building services or other
tenants’ rights to quietly enjoy their respective premises or the Common Areas.
Tenant shall not make or continue nuisance, including any objectionable odor,
noise, fire hazard, vibration, or wireless or electromagnetic transmission,
Tenant will not maintain any Leasehold Improvements or use the Premises in a way
that increases the cost of insurance required under §9.2, or requires insurance
in addition to the coverage required under §9.2.
6. SERVICES & UTILITIES
     6.1 Standard Services.

  (a)   Standard Services Defined. “Standard Services” means:

Two Allen Center – Bluestem Pipeline, LLC
Lease

8



--------------------------------------------------------------------------------



 



  (1)   Healing, ventilation and air-conditioning (“HVAC”) during Business Hours
as reasonably required to comfortably use (in a temperature range that is
consistent for a first-class office building) and occupy the Premises and
interior Common Areas;     (2)   Tempered water from the public utility for use
in Common Area restrooms;     (3)   Janitorial services to the Premises and
interior Common Areas 5 days a week, except Holidays, to the extent reasonably
determined by Landlord in a manner consistent with standards for first class
office buildings in the Houston Central Business District;     (4)   Access to
the Premises (by at least 1 passenger elevator if not on the ground floor);    
(5)   Labor and materials (to the extent such are Building Standard) to replace
fluorescent tubes and ballasts in Building Standard light fixtures in the
Premises; and     (6)   Electricity from Landlord’s selected provider(s) for
Common Areas lighting, Building Standard light fixtures in the Premises and to
convenience outlets in the Premises for the operation of customary quantities
and types of office equipment, however, the connected load will not exceed an
average of 3.4 watts per rentable square foot of the Premises during Business
Hours on an annual basis, subject to the following:

  (i)   The electrical facilities in the Building available for Tenant’s use are
(i) 277/480 volts, 3 phase, for large equipment loads and fluorescent lighting;
and (ii) 120/208 volts, 3 phase, for small equipment loads and incandescent
lighting.     (ii)   Landlord will provide the capacity in the Building’s
electrical riser to supply (i) two (2) watts per square foot of Usable Area at
277/480 volts and (ii) four (4) watts per square foot of Usable Area at 120/208
volts. Collectively, Tenant shall not have a connected electrical design load
greater than an average of six (6) watts per square foot of Usable Area within
the Premises (“Building Standard Capacity”).     (iii)   The electrical cost
component of Expenses is calculated on the basis of .34 kilowatt-hours per
square foot of Usable Area in the Premises per month (“Building Standard
Usage”). Tenant shall pay to Landlord, upon demand, the cost of the consumption
of electricity in excess of the Building Standard Usage at rates determined by
Landlord which shall be in accordance with any applicable laws, but not to
exceed the cost of such consumption if Tenant were billed directly from the
local utility provider. Landlord may, at its option, upon not less than thirty
(30) days’ prior written notice to Tenant, discontinue the availability of any
electrical service in excess of the Standard Building Capacity or Standard
Building Usage. If Landlord gives any such notice, Tenant will contract directly
with the applicable public utility for the supplying of such electrical service
to the Premises.     (iv)   All of Tenant’s electrical usage, with the exception
of one (1) 277 volt, 2x4 Building Standard fluorescent light fixture per 80
square feet of Usable Area, shall be metered by a Building Standard consumption
meter.     (v)   Tenant shall pay for all costs of meters, submeters, wiring,
risers, transformers, electrical panels, air conditioning and other items
necessary to accommodate Tenant’s electrical design loads and capacities, which
may be charged to the Allowance, if any. Notwithstanding the foregoing, Landlord
may refuse to allow installation and withhold consent for Tenant’s installation
of any meters, submeters, wiring, risers, transformers, electrical panels, or
air conditioning and other items if, in Landlord’s sole judgment, the same are
not reasonable or would cause damage or injury to the Building or the Premises
or cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs to the Building or the Premises, or would
interfere with or create or constitute a disturbance to other tenants or
occupants of the Building.

Two Allen Center – Bluestem Pipeline, LLC
Lease

9



--------------------------------------------------------------------------------



 



  (b)   Standard Services Provided. During the Term, Landlord shall provide the
Standard Services to Tenant. The cost of the Standard Services is included in
Expenses. Landlord is not responsible for any inability to provide Standard
Services due to either: the concentration of personnel or equipment in the
Premises; or Tenant’s use of equipment in the Premises that is not customary
office equipment, has special cooling requirements, or generates excessive heat,
as determined in Landlord’s reasonable discretion.     (c)   Impermissible REIT
Income. For so long as the entity specified in §1.1(b) (or an affiliate or REIT-
qualified successor in interest of such entity) shall be the Landlord under this
Lease, any services required to be provided to Tenant under this Lease that may
result in the actual or constructive receipt by Landlord (or any member of
Landlord) of impermissible tenant service income as described in
Section 856(d)(7) of the Internal Revenue Code shall be performed by Brookfield
Properties Tenant Services LLC, a Delaware limited liability company (or its
designated successors or assigns).

     6.2 Additional Services. Unless Tenant obtains Landlord’s prior written
consent, Tenant will not use utilities or services in excess of the Standard
Services. If Landlord so consents, Landlord may provide utilities and services
in excess of the Standard Services subject to the following:

  (a)   HVAC. If Tenant requests HVAC service to the Premises during
non-Business Hours, Tenant will pay as Rent Landlord’s scheduled rate for this
service, which are currently $35.00 per hour, per air handler.     (b)  
Lighting. Landlord will furnish both Building Standard and non-Building Standard
lamps, bulbs, ballasts and starters that are part of the Leasehold Improvements.
Landlord will install non-Building Standard items at Landlord’s scheduled rate
for this service.     (c)   Other Utilities and Services. Tenant will pay as
Rent the cost of utilities or services (other than HVAC and lighting addressed
in (a) and (b)) either used by Tenant or provided at Tenant’s request in excess
of that provided as part of the Standard Services, plus Landlord’s standard
administration fee. Tenant’s excess consumption may be reasonably estimated by
Landlord unless either Landlord requires or Tenant elects to install Building
Standard meters to measure Tenant’s consumption.     (d)   Additional Systems
and Metering. Landlord may require Tenant, at Tenant’s expense, to upgrade or
modify existing Mechanical Systems serving the Premises or the Leasehold
Improvements to the extent necessary to meet Tenant’s excess requirements
(including installation of Building Standard meters to measure the same).

     6.3 Alternate Electrical Billing. Landlord may elect to separately meter
Tenant’s total consumption of electricity in the Premises, including lighting
and convenience outlets. If Landlord so elects, then Landlord shall notify
Tenant of such election and in lieu of including consumption of electricity of
tenanted premises in Expenses, Tenant shall pay to Landlord as Rent the cost of
Tenant’s electricity consumption, plus (i) Landlord’s standard administration
fee and (ii) electrical expenses allocable to Common Area and other non-leasable
RSF in the Building (provided that to the extent such amount is included in
Expenses, it shall not be separately billed).
     6.4 Telecommunication Services. Tenant will contract directly with third
party providers and will be solely responsible for paying for all telephone,
data transmission, video and other telecommunication services
(“Telecommunications Services”) subject to the following:

  (a)   Providers. Each Telecommunication Services provider that does not
already provide service to the Building shall be subject to Landlord’s approval,
which Landlord may withhold in Landlord’s sole discretion. Without liability to
Tenant, the license of any Telecommunication Services provider servicing the
Building may be terminated under the terms of the license, or not renewed upon
the expiration of the license.     (b)   Tenant’s Wiring. Landlord may, in its
sole discretion, designate the location of all wires, cables, fibers, equipment,
and connections (“Tenant’s Wiring”) for Tenant’s Telecommunication Services,
restrict and control access to telephone cabinets and rooms. Tenant may not use
or access the Base Building, Common Areas or roof for Tenant’s Wiring without
Landlord’s prior written consent, which Landlord may withhold in Landlord’s sole
discretion, or for which Landlord may charge a fee determined by Landlord.

Two Allen Center – Bluestem Pipeline, LLC
Lease

10



--------------------------------------------------------------------------------



 



  (c)   No Beneficiaries. This §6.4 is solely for Tenant’s benefit, and no one
else shall be considered beneficiary of these provisions.

     6.5 Special Circumstances. Without breaching this Lease, Landlord may
interrupt, limit or discontinue any utility or services Landlord provides under
this Article 6 under any of the following circumstances: (a) in an emergency;
(b) to comply with laws or to conform to voluntary government or industry
guidelines; and (c) to repair or maintain the Project under §7.2; or (d) modify,
renovate or improve the Project under §8.2, subject to the terms of Section 6.6
below. Landlord shall use its commercially reasonable efforts to minimize the
impact of such interruption, limitation or discontinuance on Tenant, and shall
restore such utility or service as soon as reasonably possible under the
circumstances.
     6.6 Interruption of Services. Except for the circumstances set forth in
Section 6.5(a), (b) and (c), if there is an interruption of the services
described in 6.1 (a) (1), (2), (4) and/or (6) (the “Essential Services”) and
such interruption is not the result of negligence or willful misconduct of
Tenant, its agents or employees, and if such interruption continues for a period
of five (5) consecutive business days or thirty (30) business days in any one
(1) twelve month period after receipt by Landlord of written notice from Tenant,
Tenant shall be entitled to an abatement of rent from the sixth (6th)
consecutive day with respect to that portion of the Premises rendered unusable,
and which Tenant does not actually use, by Tenant as a result of such
interruption, until such time as such Essential Services are restored.
7. REPAIRS
     7.1 Tenant’s Repairs. Except as provided in Articles 10 and 12, during the
Term Tenant shall, at Tenant’s cost, repair, maintain and replace, if necessary,
the Leasehold Improvements and keep the Premises in good order, condition and
repair. Tenant’s work under this §7.1 must be (a) approved by Landlord before
commencement, (b) supervised by Landlord at Tenant’s cost, If Landlord so
reasonably requires, and (c) performed in a first-class manner with materials of
at least Building Standard.
     7.2 Landlord’s Repairs. Except as provided in Articles 10 and 12, during
the Term Landlord shall repair, maintain and replace, if necessary, all parts of
the Project that are not Tenant’s responsibility under §7.1 or any other
tenant’s responsibility under their respective lease, and otherwise keep the
Project in good order and condition according to the standards prevailing for
comparable first-class office buildings in the area in which the Building is
located. Except in an emergency, Landlord will use commercially reasonable
efforts to avoid disrupting Tenant’s business in performing Landlord’s duties
under this §7.2. Tenant may not repair or maintain the Project on Landlord’s
behalf or offset any Rent for any repair or maintenance of the Project that is
undertaken by Tenant.
8. ALTERATIONS
     8.1 Alterations by Tenant. “Alterations” means any modifications, additions
or improvements to the Premises or Leasehold Improvements made by Tenant during
the Term, including modifications to the Base Building or Common Areas required
by law as a condition of performing the work. Alterations are made at Tenant’s
sole cost and expense, subject to the following:

  (a)   Consent Required. All Alterations require Landlord’s prior written
consent, except for cosmetic changes solely within the Premises, which do not
affect the Base Building or Common Areas and which cost less than $5,000, in the
aggregate over a six (6) month period. If a Design Problem exists, Landlord may
withhold its consent in Landlord’s sole discretion; otherwise, Landlord will not
unreasonably withhold, condition or delay its consent. Unless Tenant obtains
Landlord’s prior written consent to the Alterations becoming part of the
Premises to be tendered to Landlord on termination of the Lease, Landlord may
require Tenant to remove Alterations and restore the Premises under §3.3 upon
termination of this Lease.     (b)   Design Problem Defined. “Design Problem”
means a condition that results, or will result, from work proposed, being
performed or that has been completed that either:

  (1)   Does not comply with laws;     (2)   Does not meet or exceed the
Building Standard;     (3)   Exceeds the capacity, adversely affects, is
incompatible with, or impairs Landlord’s ability to maintain, operate, alter,
modify or improve the Base Building;

Two Allen Center – Bluestem Pipeline, LLC
Lease

11



--------------------------------------------------------------------------------



 



  (4)   Affects the exterior appearance of the Building or Common Areas;     (5)
  Violates any agreement affecting the Project;     (6)   Violates any insurance
regulations or standards for a fire-resistive office building; or     (7)  
Locates any equipment, Tenant’s Wiring or Tenant’s Personal Property on the roof
of the Building, in Common Areas or in telecommunication or electrical closets.

  (c)   Performance of Alterations. Alterations shall be performed by Tenant in
a good and workman-like manner according to plans and specifications approved by
Landlord. All Alterations shall comply with law and insurance requirements.
Landlord’s designated contractors must perform Alterations affecting the Base
Building or Mechanical Systems; and, all other work will be performed by
qualified contractors that meet Landlord’s insurance requirements and are
otherwise reasonably approved by Landlord. Promptly after completing
Alterations, Tenant will deliver to Landlord “as-built” CADD plans, proof of
payment, a copy of the recorded notice of completion, and all unconditional lien
releases.     (d)   Bonding. If requested by Landlord, before commencing
Alterations Tenant shall at Tenant’s cost obtain bonds, or deposit with Landlord
other security reasonably acceptable to Landlord for the payment and completion
of the Alterations. These bonds or other security shall be in form and amount
acceptable to Landlord, not to exceed 125% of the cost of completion.     (e)  
Insurance. Throughout the performance of Alterations, Tenant shall carry
worker’s compensation insurance in statutory limits, “all risk” Builders Risk
coverage and general liability insurance, with completed operation endorsement,
for any occurrence in or about the Project, under which Landlord and its agent
and any Encumbrance holder whose name and address have been furnished to Tenant
shall be named as parties insured, in such limits as Landlord may reasonably
require, with insurers reasonably satisfactory to Landlord. Tenant shall furnish
Landlord with evidence that such insurance is in effect at or before the
commencement of Alterations and, on request, at reasonable intervals thereafter
during the continuance of Alterations.     (f)   Alterations Fee. Tenant shall
pay Landlord as Rent 5% of the total construction costs of the Alterations to
cover review of Tenant’s plans and construction coordination by its own
employees. In addition, Tenant shall reimburse Landlord for the actual cost that
Landlord reasonably incurs to have engineers, architects or other professional
consultants review Tenant’s plans and work in progress, or inspect the completed
Alterations.

     8.2 Alterations by Landlord. Landlord may modify, renovate or improve the
Land, Building, and Common Areas (but not the Premises) as Landlord deems
appropriate, provided Landlord uses commercially reasonable efforts to avoid
disrupting Tenant’s business.
     8.3 Liens and Disputes. Tenant will keep title to the Land and Building
free of any liens concerning the Leasehold Improvements, Alterations, or
Tenant’s Personal Property, and will promptly take whatever action is required
to have any of these liens released and removed of record (including, as
necessary, posting a bond or other deposit). To the extent legally permitted,
each contract and subcontract for Alterations will provide that no lien attaches
to or may be claimed against the Project. Tenant will indemnify Landlord for
costs that Landlord reasonably incurs because of Tenant’s violation of this
§8.3.

9.   INSURANCE

     9.1 Tenant’s Insurance.

  (a)   Tenant’s Coverage. Before taking possession of the Premises for any
purpose (including construction of Tenant Improvements, if any) and during the
Term, Tenant will provide and keep in force the following coverage:         (1)
“all risk” property insurance (including coverage for terrorism), with a
deductible reasonably acceptable to Landlord, covering all present and future
Leasehold Improvements and Tenant’s Personal Property to a limit of not less
than the full replacement cost thereof, and

Two Allen Center – Bluestem Pipeline, LLC
Lease

12



--------------------------------------------------------------------------------



 



      (2) commercial general liability insurance, including a contractual
liability endorsement, and personal injury liability coverage, in respect of the
Premises and the conduct or operation of business therein, with Landlord and its
managing agent, if any, and each Encumbrance holder, defined in Section 14.2,
whose name and address shall have been furnished to Tenant, as additional
insureds, with limits of not less than $5,000,000 combined single limit for
bodily injury and property damage liability in any one occurrence, and        
(3) [Intentionally Omitted], and         (4) when Alterations are in process,
the insurance specified in Section 8.1 (c).     (b)   Insurers and Terms. The
limits of such insurance shall not limit the liability of Tenant. Tenant shall
deliver to Landlord and any additional insureds, at least 10 days prior to the
Commencement Date, such fully paid-for policies or certificates of insurance, in
form reasonably satisfactory to Landlord issued by the insurance company or its
authorized agent. Tenant shall procure and pay for renewals of such insurance
from time to time before the expiration thereof, and Tenant shall deliver to
Landlord and any additional insureds such renewal policy or a certificate
thereof at least 30 days before the expiration of any existing policy. All such
policies shall be issued by companies of recognized responsibility licensed to
do business in Texas and rated by Best’s Insurance Reports or any successor
publication of comparable standing as A/VIII or better or the then equivalent of
such rating, and all such policies shall contain a provision whereby the same
cannot be cancelled, allowed to lapse or modified unless Landlord and any
additional insureds are given at least 30 days’ prior written notice of such
cancellation, lapse or modification. The proceeds of policies providing “all
risk” property insurance of Leasehold Improvements and Tenant’s Personal
Property shall be payable to Landlord, Tenant and each Encumbrance holder,
defined in Section 14.2, as their interests may appear. Tenant shall cooperate
with Landlord in connection with the collection of any insurance monies that may
be due in the event of loss and Tenant shall execute and deliver to Landlord
such proofs of loss and other instruments which may be required to recover any
such insurance monies. Landlord may from time to time require that the amount of
the insurance to be maintained by Tenant under this Section 14.2 be increased by
reasonable amounts under the circumstances, so that the amount thereof
adequately protects Landlord’s interest.     (c)   Proof of Insurance. Tenant
shall provide Landlord with certificates of insurance or other reasonable proof
that the coverage required under (a) is in effect. Tenant will provide
reasonable proof at least 30 days before any policy expires that the expiring
policy will be replaced.     (d)   Compliance with Insurance Standards.        
(1) Tenant shall not violate, or permit the violation of, any condition imposed
by any insurance policy then issued in respect of the Project. Tenant shall not
do or permit anything to be done, or keep or permit anything to be kept, in the
Premises which would subject Landlord or any Encumbrance holder, defined in
Section 14.2, to any liability or responsibility for personal injury or death or
property damage, or which would increase any insurance rate in respect of the
Project over the rate which would otherwise then be in effect or which would
result in insurance companies of good standing refusing to insure the Project in
amounts reasonably satisfactory to Landlord, or which would result in the
cancellation of, or the assertion of any defense by the insurer in whole or in
part to claims under, any policy of insurance in respect of the Project.        
(2) If, by reason of any failure of Tenant to comply with this Lease, the
premiums on Landlord’s insurance on the Project shall be higher than they
otherwise would be, Tenant shall reimburse Landlord, on demand, for that part of
such premiums attributable to such failure on the part of Tenant.     (e)  
Subrogation Waiver. Landlord and Tenant shall each include in each of its
insurance policies (insuring the Building in case of Landlord, and insuring
Leasehold Improvements and Tenant’s Personal Property in the case of Tenant,
against loss, damage or destruction by fire or other casualty) a waiver of the
insurer’s right of subrogation against the other party during the Term or, if
such waiver should be unobtainable or unenforceable, (a) an express agreement
that such policy shall not be invalidated if the assured waives the right of
recovery against any party responsible for a casualty

Two Allen Center – Bluestem Pipeline, LLC
Lease

13



--------------------------------------------------------------------------------



 



      covered by the policy before the casualty or (b) any other form of
permission for the release of the other party. Each party hereby releases the
other party with respect to any claim (including a claim for negligence) which
it might otherwise have against the other party for loss, damage or destruction
with respect to its property occurring during the Term to the extent to which it
is, or is required to be, insured under a policy or policies containing a waiver
of subrogation or permission to release liability. Nothing contained in this
Section 9.1 shall be deemed to relieve either party of any duty imposed
elsewhere in this Lease to repair, restore or rebuild or to nullify any
abatement of rents provided for elsewhere in this Lease.     9.2   Landlord’s
Insurance.     (a)   Landlord’s Coverage. During the Term, Landlord will provide
and keep in force the following coverage:

  (1)   Commercial general liability insurance.     (2)   All risk insurance
(including standard extended coverage endorsement perils, leakage from fire
protective devices and other water damage) covering the full replacement cost of
the Project improvements (excepting the Leasehold Improvements to be insured by
Tenant). Each of these policies shall include a provision or endorsement in
which the insurer waives its right of subrogation against Tenant.     (3)  
Insurance covering the perils described in (2) for Landlord’s loss of rental
income or insurable gross profits. Each of these policies shall include a
provision or endorsement in which the insurer waives its right of subrogation
against Tenant.     (4)   Boiler and machinery insurance.     (5)   Other
insurance that Landlord elects to maintain.

  (b)   Terms. Each of the policies required under (a) will have those limits,
deductibles, retentions and other terms that Landlord reasonably determines.

10.   DAMAGE OR DESTRUCTION

     10.1 Casualty. If the Building or the Premises shall be partially or
totally damaged or destroyed by fire or other casualty (each, a “Casualty”) and
if this Lease is not terminated as provided below, then (i) Landlord shall
repair and restore the Building and the Premises (but excluding Leasehold
Improvements and Tenant’s Personal Property) (“Landlord’s Restoration Work”)
with reasonable dispatch (but Landlord shall not be required to perform the same
on an overtime or premium pay basis) after notice to Landlord of the Casualty
and the collection of the insurance proceeds attributable to such Casualty and
(ii) Tenant shall repair and restore in all Leasehold Improvements and Tenant’s
Personal Property (“Tenant’s Restoration Work”) with reasonable dispatch after
the Casualty. Notwithstanding anything to the contrary contained herein, if in
Landlord’s sole discretion, it would be appropriate for safety reasons, health
reasons or the efficient operation or restoration of the Building or the
Premises for Landlord to perform all or a portion of Tenant’s Restoration Work
on behalf of Tenant, then (x) Landlord shall give Tenant a notice specifying the
portion of Tenant’s Restoration Work to be performed by Landlord (the “Specified
Restoration Work”), (y) Landlord shall perform the Specified Restoration Work
and (z) Tenant shall pay to Landlord within ten (10) days following the giving
of Landlord’s written demand therefor (or Landlord shall retain from the
insurance proceeds paid to Landlord in accordance with the last sentence of this
Section 10.1) the cost of such Specified Restoration Work. The proceeds of
insurance covering Leasehold Improvements shall be paid to Landlord, and, unless
Landlord restores the Leasehold Improvements as part of the Specified
Restoration Work, upon the completion of the repair and restoration of such
Leasehold Improvements and the reoccupancy of the Premises by Tenant, Landlord
shall disburse to Tenant the proceeds of insurance maintained by Tenant covering
Leasehold Improvements up to the amount so expended by Tenant.
     10.2 Abatement. If all or part of the Premises shall be rendered
untenantable by reason of a Casualty, the Base Rent and the Additional Rent
under Section 4.2 shall be abated in the proportion that the untenantable area
of the Premises bears to the total area of the Premises, for the period from the
date of the Casualty to the earliest of (i) the date Landlord shall have
substantially completed its repair and restoration of that portion of the
Premises Landlord is required by this Lease to repair and restore (provided,
that if Landlord would have completed its repair and restoration at an earlier
date but for Tenant having failed to cooperate with Landlord in effecting such
repairs or restoration or collecting
Two Allen Center – Bluestem Pipeline, LLC
Lease

14



--------------------------------------------------------------------------------



 



insurance proceeds, then the Premises shall be deemed to have been repaired and
restored on such earlier date and the abatement shall cease) or(ii) the date
Tenant or any subtenant reoccupies a portion of the Premises (in which case the
Base Rent and the Additional Rent allocable to such reoccupied portion shall be
payable by Tenant from the date of such occupancy) or (iii) the date the
Premises is made tenantable (provided, that if the Premises would have been
tenantable at an earlier date but for Tenant having failed to cooperate with
Landlord in effecting repairs or restoration or collecting insurance proceeds,
then the Premises shall be deemed to have been made tenantable on such earlier
date and the abatement shall cease). Notwithstanding any provision contained in
this Lease to the contrary, (x) there shall be no abatement with respect to any
portion of the Premises which has not been rendered untenantable by reason of a
Casualty and which is accessible, whether or not other portions of the Premises
are untenantable, and (y) any abatement of Rent applicable to any portion of the
Premises which was rendered untenantable by reason of a Casualty shall cease on
the earliest of the dates referred to in clauses (i), (ii) or (iii) of the
preceding sentence provided such portion is accessible, whether or not other
portions of the Premises remain untenantable. Landlord’s determination of the
date such repair and restoration to the Premises shall have been substantially
completed or the date the Premises is made tenantable shall be controlling
unless Tenant disputes same by notice to Landlord given within 10 days after
such determination by Landlord, and pending resolution of such dispute, Tenant
shall pay Rent in accordance with Landlord’s determination. Notwithstanding the
foregoing, if by reason of any act or omission by Tenant, any subtenant or any
of their respective partners, directors, officers, servants, employees, agents
or contractors, Landlord, any Superior Lessor or any Superior Mortgagee shall be
unable to collect all of the insurance proceeds (including, without limitation,
rent insurance proceeds) applicable to the Casualty, then, without prejudice to
any other remedies which may be available against Tenant, there shall be no
abatement of Rent. Nothing contained in this Section 10 shall relieve Tenant
from any liability that may exist as a result of any Casualty.
     10.3 Termination. If by reason of a Casualty (i) the Building shall be
totally damaged or destroyed, (ii) the Building shall be so damaged or destroyed
(whether or not the Premises are damaged or destroyed) that repair or
restoration shall require more than 270 days or the expenditure of more than 20%
percent of the full insurable value of the Building (which, for purposes of this
Section 10.3, shall mean replacement cost less the cost of footings, foundations
and other structures below the street and first floors of the Building)
immediately prior to the Casualty or (iii) more than 30% of the Premises shall
be damaged or destroyed (as estimated in any such case by a reputable
contractor, architect or engineer designated by Landlord), then in any such case
Landlord may terminate this Lease by notice given to Tenant within 180 days
after the Casualty. If this Lease is terminated as a result of a Casualty,
Landlord shall be entitled to retain for its benefit the proceeds of insurance
maintained by Tenant on the Leasehold Improvements.
     10.4 Reconstruction. Landlord shall not carry any insurance on Tenant’s
Personal Property or on any Leasehold Improvements and shall not be obligated to
repair or replace Tenant’s Personal Property or any Leasehold Improvements
(whether or not installed by or at the expense of Landlord). Tenant shall look
solely to its insurance for recovery of any damage to or loss of Tenant’s
Personal Property or any Leasehold Improvements. Tenant shall notify Landlord
promptly of any Casualty in the Premises. In the event of a partial or total
destruction of the Premises, Tenant shall as soon as practicable, whether or not
Landlord shall have notified Tenant to remove the same, but in no event later
than five (5) Business Days after receiving a notice from Landlord, remove any
and all of Tenant’s Personal Property from the Premises or the portion thereof
destroyed, as the case may be, and if Tenant does not promptly so remove
Tenant’s Personal Property, Landlord, at Tenant’s expense, may discard the same
or may remove Tenant’s Personal Property to a public warehouse for deposit or
retain the same in its own possession and at its discretion may sell the same at
either public auction or private sale, the proceeds of which shall be applied
first to the expenses of removal, storage and sale, second to any sums owed by
Tenant to Landlord, with any balance remaining to be paid to Tenant; if the
expenses of such removal, storage and sale shall exceed the proceeds of any
sale, Tenant shall pay such excess to Landlord upon demand. Tenant shall be
solely responsible for arranging for any visits to the Premises by Tenant’s
insurance adjuster that may be desired by Tenant prior to the removal of
Tenant’s Personal Property by Tenant or Landlord, as provided in this
Section 10.4, or the performance by Landlord of Landlord’s Restoration Work or
the Specified Restoration Work and Landlord shall be under no obligation to
delay the performance of same, nor shall Landlord have any liability to Tenant
in the event that Tenant fails to do so. Tenant shall promptly permit Landlord
access to the Premises for the purpose of performing Landlord’s Restoration Work
and, if applicable, the Specified Restoration Work.
     10.5 Express Agreement. This Section 10 shall be deemed an express
agreement governing any damage or destruction of the Premises by fire or other
casualty, and any law, rule or regulation providing for such a contingency in
the absence of an express agreement, and any other law of like import now or
hereafter in force, shall have no application.
Two Allen Center – Bluestem Pipeline, LLC
Lease

15



--------------------------------------------------------------------------------



 



11.   INDEMNITY

     11.1 Claims. “Claims” means any and all liabilities, losses, claims,
demands, damages or expenses that are suffered, or incurred by a party,
including attorneys’ fees reasonably incurred by that party in the defense or
enforcement of the rights of that party.
     11.2 Tenant’s Indemnity.

  (a)   Landlord’s Waivers. Landlord waives any Claims against Tenant and its
Affiliates for perils insured or required to be insured by Landlord under
subsections (2) and (3) of §9.2(a), except to the extent caused by the gross
negligence or willful misconduct of Tenant or its Affiliates.     (b)   Tenant’s
Indemnity. Unless waived by Landlord under (a), Tenant will indemnify and defend
Landlord and its Affiliates and hold each of them harmless from and against
Claims to the extent caused by:

  (1)   Any accident or occurrence on or about the Premises, except to the
extent caused by Landlord’s or its Affiliates’ gross negligence or willful
misconduct;     (2)   Tenant’s or its Affiliates’ negligence or willful
misconduct; or     (3)   Any claim for commission or other compensation by any
person other than the Brokers for services rendered to Tenant in procuring this
Lease.

     11.3 Landlord’s Indemnity.

  (a)   Tenant’s Waivers. Tenant waives any Claims against Landlord and its
Affiliates for:

  (1)   Peril insured or required to be insured by Tenant under subsections (2),
(3) and (4) of §9.1(a), except to the extent caused by the gross negligence or
willful misconduct of Landlord or its Affiliates, but in no case including any
special or consequential damages (such as interruption of business, loss of
income, or loss of opportunity); or     (2)   Damage caused by any public
utility, public work, other tenants or occupants of the Project, or persons
other than Landlord; or     (3)   Damages in excess of the insurance Landlord
maintains under §9.1.

  (b)   Landlord’s Indemnity. Unless waived by Tenant under (a), Landlord will
indemnify and defend Tenant and its Affiliates and hold each of them harmless
from and against Claims arising from:

  (1)   Landlord’s or its Affiliates’ gross negligence or willful misconduct; or
    (2)   Any claim for commission or other compensation by any person other
than the Brokers for services rendered to Landlord in procuring this Lease.

     11.4 Affiliates Defined. “Affiliates” means with respect to a party
(a) that party’s partners, co-members and joint venturers, (b) each corporation
or other entity that is a parent or subsidiary of that party, (c) each
corporation or other entity that is controlled by or under common control of a
parent of such party, and (d) the directors, officers, employees and agents of
that party and each person or entity described in this
§11.4(a-c).
     11.5 Survival of Waivers and Indemnities. Landlord’s and Tenant’s waivers
and indemnities under §11.2 and §11.3 will survive the expiration or early
termination of this Lease.

12.   CONDEMNATION

     12.1 If there shall be a total taking of the Building in condemnation
proceedings or by any right of eminent domain, this Lease and the term and
estate hereby granted shall terminate as of the date of taking of possession by
the condemning authority and all Rent shall be prorated and paid as of such
termination date. If there shall be a taking of any material (in Landlord’s
reasonable judgment) portion of the Land or the Building (whether or not the
Premises are affected by such taking), then Landlord may terminate this Lease
and the term and estate granted hereby by giving notice to Tenant within 60 days
after the date of taking of possession by the condemning authority. If there
shall be a taking of the Premises of such scope (but in no event less than 25%
thereof) that the untaken part of the Premises would in Tenant’s reasonable
judgment be uneconomic to operate, then Tenant may terminate this Lease and the
term and estate
Two Allen Center – Bluestem Pipeline, LLC
Lease

16



--------------------------------------------------------------------------------



 



granted hereby by giving notice to Landlord within 60 days after the date of
taking of possession by the condemning authority. If either Landlord or Tenant
shall give a termination notice as aforesaid, then this Lease and the term and
estate granted hereby shall terminate as of the date of such notice and all Rent
shall be prorated and paid as of such termination date. In the event of a taking
of the Premises which does not result in the termination of this Lease (i) the
term and estate hereby granted with respect to the taken part of the Premises
shall terminate as of the date of taking of possession by the condemning
authority and all Rent shall be appropriately abated for the period from such
date to the Expiration Date and (ii) Landlord shall with reasonable diligence
restore the remaining portion of the Premises (exclusive of Tenant’s Property)
as nearly as practicable to its condition prior to such taking.
     12.2 In the event of any taking of all or a part of the Building, Landlord
shall be entitled to receive the entire award in the condemnation proceeding,
including, without limitation, any award made for the value of the estate vested
by this Lease in Tenant or any value attributable to the unexpired portion of
the Term, and Tenant hereby assigns to Landlord any and all right, title and
interest of Tenant now or hereafter arising in or to any such award or any part
thereof, and Tenant shall be entitled to receive no part of such award;
provided, that nothing shall preclude Tenant from intervening in any such
condemnation proceeding to claim or receive from the condemning authority any
compensation to which Tenant may otherwise lawfully be entitled in such case in
respect of Tenant’s Property and moving expenses, provided the same do not
include any value of the estate vested by this Lease in Tenant or of the
unexpired portion of the Term and do not reduce the amount available to Landlord
or materially delay the payment thereof.
     12.3 If all or any part of the Premises shall be taken for a limited
period, Tenant shall be entitled, except as hereinafter set forth, to that
portion of the award for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue responsible for all
of its obligations under this Lease to the extent such obligations are not
affected by such taking and shall continue to pay in full all Rent when due. If
the period of temporary use or occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use and
occupancy of the Premises shall be apportioned between Landlord and Tenant as of
the Expiration Date. Any award for temporary use and occupancy for a period
beyond the date to which the Rent has been paid shall be paid to, held and
applied by Landlord as a trust fund for payment of the Rent thereafter becoming
due.
     12.4 In the event of any taking which does not result in termination of
this Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Tenant’s Property) to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which
Landlord deems desirable) and so as to constitute a complete and rentable
Building and Premises and (ii) Tenant, whether or not any award shall be
sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Tenant’s Property, to
substantially their former condition to the extent that the same may be
feasible, subject to reasonable changes which shall be deemed Alterations.
13. TENANT TRANSFERS
     13.1 Terms Defined.

  (a)   Transfer Defined. “Transfer” means any:

  (1)   Sublease of all or part of the Premises, or assignment, mortgage,
hypothecation or other conveyance of an interest in this Lease;     (2)   Use of
the Premises by anyone other than Tenant with Tenant’s consent;     (3)   Change
in Tenant’s form of organization (e.g., a change from a partnership to limited
liability company);     (4)   Transfer of 51% or more of Tenant’s assets, shares
(excepting shares transferred in the normal course of public trading),
membership interests, partnership interests or other ownership interests; or    
(5)   Transfer of effective control of Tenant.

Two Allen Center – Bluestem Pipeline, LLC
Lease

17



--------------------------------------------------------------------------------



 



     13.2 Prohibited Transfers. Tenant may not enter into a Transfer or other
agreement to use or occupy the Premises that provides for rent or other
compensation based in whole or in part on the net income or profits from the
business operated in the Premises. Tenant may not enter into a Transfer if the
proposed transferee is directly or indirectly related to the Landlord under
§856, et seq. of the Internal Revenue Code of 1986 (as amended). Any such
Transfers shall be considered null, void and of no force or effect.
     13.3 Consent Not Required. Tenant may effect a Transfer to a transferee
without Landlord’s prior consent, but with notice to Landlord prior to the
transferee’s occupancy, if the transferee qualifies as a Permitted Transferee. A
“Permitted Transferee” is any person or entity that meets all of the following
requirements:

  (a)   The transferee (1) controls, is controlled by, or is under common
control with Tenant (for purposes hereof, “control” shall mean ownership of not
less than 50% of all of the voting stock or legal and equitable interest in the
entity in question), or (2) results from the merger or consolidation of Tenant,
or (3) acquires all or substantially all of the stock and/or assets of Tenant as
a going concern.     (b)   The transferee has a tangible net worth immediately
following the Transfer not less than the greater of (1) Tenant’s tangible net
worth immediately before the Transfer, or (2) Tenant’s tangible net worth as of
the execution of this Lease.     (c)   The transferee’s occupying the Premises
will not cause Landlord to breach any other lease or other agreement affecting
the Project.

     13.4 Consent Required. Each proposed Transfer other than those prohibited
under §13.2 or permitted under §13.3 requires Landlord’s prior consent, in which
case the parties will proceed as follows:

  (a)   Tenant’s Notice. Tenant shall notify Landlord at least 30 days prior to
the proposed Transfer of the name and address of the proposed transferee and the
proposed use of the Premises, and include in the notice the Transfer documents
and copies of the proposed transferee’s then current balance sheets and income
statements (both current and for the past 2 years, if requested by Landlord).

  (b)   Landlord’s Rights. Within 15 days after receipt of Tenant’s complete
notice, Landlord may:

  (1)   If the proposed Transfer is either an assignment of this Lease or
sublease of substantially all of the Premises, terminate this Lease as of the
proposed Transfer date; or     (2)   If the proposed Transfer is a sublease of
all of the Premises or any part of the Premises that will be separately demised
and have its own entrance from the Common Areas, exercise a right of first
refusal to sublease such portion of the Premises at the lesser of (A) the Rent
(prorated for subletting part of the Premises), or (B) the rent payable in the
proposed Transfer; or     (3)   Consent or deny consent to the proposed
Transfer, consent not to be unreasonably withheld if:

  (A)   Landlord determines, in Landlord’s reasonable discretion, that the
proposed transferee has the financial capacity to meet its obligations under the
proposed Transfer;     (B)   The proposed use is consistent with the Use and
will not cause Landlord to be in breach of any lease or other agreement
affecting the Project;     (C)   The proposed transferee is typical of tenants
that directly lease premises in first-class office buildings;     (D)   The
proposed transferee is not a government or diplomatic entity;     (E)   The
proposed transferee is not an existing tenant or an Affiliate of an existing
tenant, or a party with which Landlord is actively negotiating to lease space in
the Building (or has, in the last 6 months, been actively negotiating to lease
space in the Building); and     (F)   Tenant is not in Default under this Lease.

Two Allen Center – Bluestem Pipeline, LLC
Lease

18



--------------------------------------------------------------------------------



 



  (c)   Compelling Consent. If Landlord does not consent to a Transfer, Tenant’s
sole remedy against Landlord will be an action for specific performance or
declaratory relief, and Tenant may not terminate this Lease or seek monetary
damages.

     13.5 Payments to Landlord. Tenant shall pay Landlord 50% of Transfer
receipts that exceed Tenant’s Rent (on a per square foot basis); after Tenant is
reimbursed for Tenant’s reasonable and customary out-of-pocket costs incurred in
the Transfer, including attorneys’ fees, Alterations, and broker commissions.
Tenant shall pay Landlord a $500 review fee for each proposed Transfer,
excepting those in which Landlord exercises its rights under subsection (1) or
(2) of §13.4(b).
     13.6 Effect of Transfers. Except where Landlord exercises its rights under
§13.4(b)(l), no Transfer releases Tenant or any guarantor of this Lease from any
Lease obligation. Landlord’s acceptance of a payment from any person or entity
other than Tenant that occupies the Premises does not waive Tenant’s obligations
under this Article 13. If Tenant is in default of this Lease, Landlord may
proceed against Tenant or any guarantor of this Lease without exhausting any
remedies against any transferee and may require (by written notice to any
transferee) any transferee to pay Transfer rent owed Tenant directly to Landlord
(which Landlord will apply against Tenant’s Lease obligations). Termination of
this Lease for any reason will not result in a merger. Each sublease will be
deemed terminated upon termination of this Lease unless Landlord notifies the
subtenant in writing of Landlord’s election to assume any sublease, in which
case the subtenant shall attorn to Landlord under the executory terms of the
sublease.
14. LANDLORD TRANSFERS
     14.1 Landlord’s Transfer. Landlord’s right to transfer any interest in the
Project or this Lease is not limited by this Lease. Upon any such transfer and
such assignee’s assumption of this Lease, Tenant will attorn to Landlord’s
transferee and Landlord will be released from liability under this Lease, except
for any Lease obligations accruing before the transfer that are not assumed by
the transferee.
     14.2 Subordination. This Lease is, and will at all times be, subject and
subordinate to each ground lease, mortgage, deed to secure debt or deed of trust
now or later encumbering the Building, including each renewal, modification,
supplement, amendment, consolidation or replacement thereof (each, an
“Encumbrance”). At Landlord’s request, Tenant will, without charge, promptly
execute, acknowledge and deliver to Landlord (or, at Landlord’s request, the
Encumbrance holder), but in no event later than 10 business days of Landlord’s
request, any instrument in reasonable form and reasonably necessary to evidence
this subordination. Notwithstanding the foregoing, each Encumbrance holder may
unilaterally elect to subordinate its Encumbrance to this Lease.
     14.3 Attornment. Tenant will automatically attorn to any transferee of
Landlord’s interest in the Project that succeeds Landlord by reason of a
termination, foreclosure or enforcement proceeding of an Encumbrance, or by
delivery of a deed in lieu of any foreclosure or proceeding (a “Successor
Landlord”). In this event, the Lease will continue in full force and effect as a
direct lease between the Successor Landlord and Tenant on all of the terms of
this Lease, except that the Successor Landlord shall not be:

  (a)   Liable for any obligation of Landlord under this Lease, or be subject to
any counterclaim, defense or offset accruing before Successor Landlord succeeds
to Landlord’s interest;     (b)   Bound by any modification or amendment of this
Lease made without Successor Landlord’s consent,     (c)   Bound by any
prepayment of more than one month’s Rent;     (d)   Obligated to return any
Security Deposit not paid over to Successor Landlord, or     (e)   Obligated to
perform any improvements to the Premises (or provide an allowance therefor).
Upon Successor Landlord’s request, Tenant will, without charge, promptly
execute, acknowledge and deliver to Successor Landlord any instrument reasonably
necessary required to evidence such attornment.

     14.4 Estoppel Certificate. Within 10 days after receipt of Landlord’s
written request, Tenant (and each guarantor and transferee of an interest in the
Lease) will execute, acknowledge and deliver to Landlord a certificate upon
which Landlord and each existing or prospective Encumbrance holder may rely
confirming the following (or any exceptions to the following):

  (a)   The Commencement Date and Expiration Date;     (b)   The documents that
constitute the Lease, and that the Lease is unmodified and in full force and
effect;

Two Allen Center – Bluestem Pipeline, LLC
Lease

19



--------------------------------------------------------------------------------



 



  (c)   The date through which Base Rent, Additional Rent, and other Rent has
been paid;     (d)   That neither Landlord nor Tenant is in default of this
Lease;     (e)   That Landlord has satisfied all Lease obligations to improve
the Premises (or provide Tenant an allowance therefor) and Tenant has accepted
the Premises;     (f)   That Tenant solely occupies the Premises; and     (g)  
Such other matters concerning this Lease or Tenant’s occupancy that Landlord may
reasonably require.

     To the extent that the terms of any such estoppel conflicts with the terms
and conditions of this Lease, the terms and conditions of this Lease shall in
all cases govern and control.
15. DEFAULT AND REMEDIES
     15.1 Tenant’s Default and Landlord’s Remedies.

  (a)   Tenant’s Default. Tenant is in default of this Lease if any of the
following occur:

  (1)   Tenant fails to pay Rent when due, and the failure continues for five
(5) days after Landlord notifies Tenant of this failure under §17.2 (Tenant
waiving any other notice that may be required by law).     (2)   Tenant fails to
perform a non-monetary Lease obligation of Tenant and the failure continues for
10 days after Landlord notifies Tenant of this failure, except that:

  (A)   In an emergency Landlord may require Tenant to perform this obligation
in a reasonable time of less than 10 days, or     (B)   If Tenant begins
performing this obligation within 10 days after Landlord notifies Tenant of this
failure, but it will reasonably take more than 10 days to complete performing
the obligation, then Tenant will have a reasonable amount of additional time,
but not to exceed an additional 30 days, to complete performing the obligation.

  (3)   Tenant consummates a Transfer that violates Article 13.     (4)   Tenant
fails to discharge any attachment or levy on Tenant’s interest in this Lease
within 15 days after the attachment or levy encumbers this Lease.     (5)  
Tenant fails to cause any of the following proceedings to be vacated or
dismissed within 60 days after they are commenced: (A) the appointment of a
receiver or trustee of the assets of Tenant or any guarantor of this Lease;
(B) the voluntary or involuntary bankruptcy of Tenant or any guarantor of this
Lease; or (C) any assignment for the benefit of creditors of the assets of
Tenant or any guarantor of this Lease.

  (b)   Landlord’s Remedies. If Tenant is in default under (a), Landlord may,
without prejudice to the exercise of any other remedy, exercise any remedy
available under law, including those described below:

  (1)   Landlord may enter the Premises as reasonably required and cure Tenant’s
default on Tenant’s behalf without releasing Tenant from any Lease obligation,
and Tenant shall reimburse Landlord on demand for all costs of such cure, plus
Landlord’s standard administration fee.     (2)   Landlord may terminate this
Lease upon notice to Tenant (on a date specified in the notice) and recover
possession of the Premises from Tenant. At Landlord’s election, either:

  (A)   Landlord may recover any Rent unpaid as of the termination date, and
Tenant will remain liable for the payment when due of Rent for the remaining
Term, less the proceeds that Landlord receives in reletting the Premises, but
only after Landlord is reimbursed From these proceeds for the reasonable
expenses Landlord incurs to recover possession of the Premises and relet the
Premises; or

Two Allen Center – Bluestem Pipeline, LLC
Lease

20



--------------------------------------------------------------------------------



 



  (B)   Landlord may recover any Rent unpaid as of the termination date, and
further recover the present value as of the termination date (calculated using
the then current discount rate of the Federal Reserve Bank of New York) of the
Rent to be paid for the Term remaining after the termination date (assuming 8%
annual increases in Additional Rent) exceeds the proceeds that Landlord receives
in reletting the Premises, but only after Landlord is reimbursed from these
proceeds for the reasonable expenses Landlord incurs to recover possession of
the Premises and relet the Premises.

  (3)   Terminate this Lease as provided in Subsection 15.1(b)(1) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including, without limitation, an amount which, at the date of such
termination, is calculated as follows: (A) the value of the excess, if any, of
(i) the Base Rent, Additional Rent and all other sums which would have been
payable hereunder by Tenant for the period commencing with the day following the
date of such termination and ending with the Expiration Date had this Lease not
been terminated (the “Remaining Term”), over (ii) the aggregate reasonable
rental value of the Premises for the Remaining Term (calculated using a discount
rate of eight percent (8%)); plus (B) the costs of recovering possession of the
Premises and all other expenses incurred by Landlord due to Tenant’s default,
including, without limitation, reasonable attorney’s fees; plus (C) the unpaid
Base Rent and Additional Rent earned as of the date of termination plus any
interest and late fees due hereunder, plus other sums of money and damages owing
on the date of termination by Tenant to Landlord under this Lease or in
connection with the Premises. The amount as calculated above shall be deemed
immediately due and payable. The payment of the amount calculated in
subparagraph (2)(A) shall not be deemed a penalty but shall merely constitute
payment of liquidated damages, it being understood and acknowledged by Landlord
and Tenant that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. In determining the aggregate reasonable rental value
pursuant to subparagraph (2)(A)(ii) above, the parties hereby agree that, at the
time Landlord seeks to enforce this remedy, all relevant factors shall be
considered, including, but not limited to: (a) the length of time remaining in
the Remaining Term; (b) the then current market conditions in the general area
in which the Building is located; (c) the likelihood of reletting the Premises
for a period of time equal to the Remaining Term; (d) the net effective rental
rates then being obtained by landlords for similar type space of similar size in
similar type buildings in the general area in which the Building is located;
(e) the vacancy levels in the general area in which the Building is located;
(f) current levels of new construction that will be completed during the
Remaining Term and how this construction will likely affect vacancy rates and
rental rates; and (g) inflation; or     (3)   Landlord may use reasonably
necessary force to enter and take possession of all or any part of the Premises,
expel Tenant or any other occupant, and remove their personal property, and the
entry will not constitute a trespass or terminate the Lease. After regaining
possession of the Premises, Landlord may relet the Premises for Tenant’s
account, but Landlord will not be responsible or liable if Landlord fails to do
so or is unable to collect rent due from any reletting. Tenant will continue to
pay Rent due, less a credit for the proceeds that Landlord receives in reletting
the Premises, but only after Landlord is reimbursed from these proceeds for the
expenses Landlord incurs to recover possession of the Premises and relet the
Premises.     (4)   For any amounts owed under (1), (2), or (3), Landlord may
recover interest at the at the lesser of 10% per annum or maximum interest rate
permitted under law (“Default Rate”) from the date each amount is due until paid
by Tenant.

  (c)   Each notice required under (a) may be given according to §17.2, and
Tenant waives any other notice that may be required by law.

     15.2 Landlord’s Default and Tenant’s Remedies.

  (a)   Landlord Default. Landlord is in default of this Lease if Landlord fails
to perform any obligation Lease obligation of Landlord and the failure
continues, after Tenant notifies Landlord of the failure, for 20 days or such
longer period of time that may be reasonable if more than 20 days is required to

Two Allen Center – Bluestem Pipeline, LLC
Lease

21



--------------------------------------------------------------------------------



 



      perform the obligation.     (b)   Tenant’s Remedies. If Landlord is in
default of this Lease under (a), then Tenant may exercise any remedy available
under law that is not waived or limited under this Lease, subject to the
following:

  (1)   Tenant may not terminate this Lease due to any Landlord default, and
Tenant’s remedies shall be limited to specific performance and monetary damages
    (2)   Landlord’s liability under this Lease is limited to, and may be
enforced only against, Landlord’s interest in the Building. This Lease does not
bind and is not enforceable against Landlord’s Affiliates.     (3)   Under no
circumstances will Landlord be liable for any form of special, indirect or
consequential damages, including lost profits and damage to business interests.

          15.3 Enforcement Costs. If Landlord or Tenant brings a claim against
the other party to enforce or interpret any provision of this Lease (including
any claim in a bankruptcy or an assignment for the benefit of creditors), then
Landlord or Tenant shall reimburse the prevailing party for all reasonable
attorneys’ fees incurred in pursuing the claim, including the value of services
provided by counsel employed by the prevailing party or its Affiliates in the
amount that would have reasonably incurred if the services had been performed by
unaffiliated counsel.
          15.4 Jury Trial. Landlord and Tenant each waive trial by jury in any
action, proceeding or counterclaim brought by either party against the other
concerning any matter related to this Lease.
          15.5 Force Majeure. “Force Majeure” means any cause or event beyond
both Landlord’s and Tenant’s reasonable control, including any act of God,
government act or restriction, labor disturbance, general shortage of materials
or supplies, riot, insurrection, or act of war or terrorism. Force Majeure
excuses a party from performing any non-monetary Lease obligation for a
commercially reasonable time.
16. LETTER OF CREDIT; SECURITY DEPOSIT
          16.1 Letter of Credit. Upon the full execution of this Lease, Tenant
shall deliver to Landlord an unconditional, irrevocable letter of credit
initially in the amount of $124,607.03 in a form reasonably acceptable to
Landlord, capable of being drawn upon at any of such issuer’s offices in the
Houston, Texas area (the “Letter of Credit”); provided, however, notwithstanding
anything to the contrary contained in this Lease, until Landlord receives the
Letter of Credit from Tenant, Landlord shall not be required to pay or commit to
pay any portion of the Allowance or a commission to Tenant’s Broker. Said Letter
of Credit shall be automatically renewed on an annual basis (the Letter of
Credit shall be “evergreen”) and shall name Landlord, and any
successor-in-interest of Landlord, as beneficiary thereunder. So long as Tenant
is not then in default of this Lease, the Letter of Credit may, at Tenant’s
option, be reduced by $31,151.76 upon each anniversary of the Commencement Date.
Landlord must be given at least thirty (30) days prior written notice from the
issuing bank if such issuing bank does not intend to renew the Letter of Credit
and in such event, Landlord shall be permitted to draw on the Letter of Credit.
The Letter of Credit will permit Landlord to draw on it if a (i) Vice President
of Landlord or its successor company, provides a letter to the issuing bank
which states that Tenant is in default under the terms of the Lease and has
failed to cure such default within the period of time permitted to cure such
default under the Lease, or (ii) Tenant files a petition under any Chapter of
the Bankruptcy Code, or any amendment, replacement or substitution therefor. If
Landlord draws on the Letter of Credit, the proceeds will be held by Landlord as
security for the payment and performance by Tenant of its obligations under this
Lease.
          16.2 Security Deposit. In the event that Landlord draws on the Letter
of Credit, Tenant shall immediately thereafter deposit an amount equal to the
amount of such draw (the “Security Deposit”) with Landlord, to be held as
security for the duration of the Term as provided herein. Landlord is not
required to either segregate the Security Deposit from any other funds or pay
any interest on the Security Deposit. The Security Deposit secures Tenant’s
performance of all Lease obligations for the remaining portion of the Term and
shall be in addition to the remaining portion of the Letter of Credit. Landlord
may apply the Security Deposit against any cost Landlord incurs or damage
Landlord suffers because Tenant fails to perform any Lease obligation, including
payment of Rent. Upon Landlord’s demand, Tenant shall immediately replenish any
Security Deposit so applied. The Security Deposit shall not be considered an
advance payment of rental or a measure of Landlord’s damages in case of default
by Tenant. If Tenant defaults with respect to any provision of this Lease,
Landlord may, but shall not be required to, from time to time, without prejudice
to any other remedy, use, apply or retain all or any part of this Security
Deposit for the payment of any Rent or any other sum in de-
Two Allen Center– Bluestem Pipeline, LLC
Lease

22



--------------------------------------------------------------------------------



 



fault or for the payment of any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default, including, without limitation, costs and attorneys’ fees incurred by
Landlord to recover possession of the Premises. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit shall be returned to Tenant within forty-five (45) days after
the Expiration Date. Tenant agrees that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as the Security
Deposit and that Landlord and its successors and assigns shall not be bound by
any such actual or attempted assignment or encumbrance. Regardless of any
assignment of this Lease by Tenant, Landlord may return the Security Deposit to
the original Tenant, in the absence of evidence satisfactory to Landlord of an
assignment of the right to receive the Security Deposit or any part of the
balance thereof.
17. MISCELLANEOUS
          17.1 Rules and Regulations. Tenant will comply with the Rules and
Regulations attached as Exhibit “B”. Landlord may reasonably modify or add to
the Rules and Regulations upon notice to Tenant. Landlord shall uniformly
enforce the Rules and Regulations, to the extent such apply. If the Rules and
Regulations conflict with this Lease, the Lease shall govern.
          17.2 Notice. Notice to Landlord must be given to Landlord’s Notice
Addresses. Notice to Tenant must be given to Tenant’s Notice Addresses. By
notice to the other, either party may change its Notice Address. Each notice
must be in writing and will be validly given if either: (a) the notice is
personally delivered and receipt is acknowledged in writing; or (b) the notice
is delivered by a nationally recognized overnight courier service (e.g. FedEx or
Airborne Express) and receipt is acknowledged in writing. If the party to
receive notice refuses to accept delivery or acknowledge its receipt in writing,
then notice may be validly given by mailing the notice first-class, certified or
registered mail, postage prepaid, and the notice will be deemed received by the
party 2 business days after the deposit of the notice in the U.S. Mail.
          17.3 Relocation. Landlord may relocate Tenant to other premises in One
Allen Center located at 500 Dallas, Houston, Texas; Two Allen Center located at
1200 Smith Street, Houston Texas; or the Building (“Replacement Premises”) upon
not less than 30-days’ notice, provided that the Replacement Premises is
comparably sized, substantially similar in configuration and extent of
improvements and is reasonably suitable for Tenant’s use. If Landlord elects to
relocate Tenant under this §17.3, then Landlord will, at Landlord’s cost,
construct Leasehold Improvements in the Replacement Premises of comparable
quality to those existing in the Premises, move Tenant’s personal properly from
the Premises to the Replacement Premises, relocate Tenant’s existing telephone
and computer systems, and replace up to $500 of any in-stock stationery
identifying the Premises. Any relocation initiated by Landlord will be performed
after-hours Monday through Friday or on weekends as to minimize disturbance to
Tenant’s business.
          17.4 Building Name. Tenant shall not use the Building’s name or image
for any purpose, other than Tenant’s address. Landlord may change the name of
the Building without any obligation or liability to Tenant.
          17.5 Entire Agreement. This Lease is deemed integrated and contains
all of each party’s representations, waivers and obligations. This Lease will
not be valid or effective until fully executed and delivered by both parties.
The parties may only modify or amend this Lease in a writing that is fully
executed and delivered by both parties.
          17.6 Successors. Unless provided to the contrary elsewhere in this
Lease, this Lease binds and inures to the benefit of each party’s heirs,
successors and permitted assignees.
          17.7 No Waiver. A party’s waiver of a breach of this Lease will not be
considered a waiver of any other breach. No custom or practice that develops
between the parties will prevent either party from requiring strict performance
of the terms of this Lease. No Lease provision or act of a party creates any
relationship between the parties other than that of landlord and tenant.
          17.8 Independent Covenants. The covenants of this Lease are
independent. A court’s declaration that any part of this Lease is invalid, void
or illegal will not impair or invalidate the remaining parts of this Lease,
which will remain in full force and effect.
          17.9 Captions. The use of captions, headings, boldface, italics or
underlining is for convenience only, and will not affect the interpretation of
this Lease.
Two Allen Center– Bluestem Pipeline, LLC
Lease

23



--------------------------------------------------------------------------------



 



          17.10 Authority. Individuals signing this Lease on behalf of Tenant
represent and warrant that they arc authorized to bind Tenant to this Lease, and
that Tenant is qualified to do business in the State of Texas, If required by
Landlord, Tenant will, at Tenant’s cost, provide Landlord with a corporate
resolution, opinion of counsel or other documentation acceptable to Landlord
proving the authority of each individual signatory to bind Tenant to this Lease.
          17.11 Applicable Law. The laws of the State of Texas govern this
Lease. In any action brought under this Lease, Tenant submits to the
jurisdiction of the courts of the State of Texas and to venue in the County of
Harris.
          17.12 Confidentiality. Tenant will not record this Lease or a
memorandum of this Lease without Landlord’s written consent.
          17.13 Reasonableness. Tenant’s sole remedy for any claim against
Landlord that Landlord has unreasonably withheld or unreasonably delayed any
consent or approval shall be an action for injunctive or declaratory relief.
          17.14 Time. Time of the essence as to all provisions in this Lease in
which time is a factor.
          17.15 Quiet Enjoyment. So long as Tenant is not in default of this
Lease and except as provided in the Lease, Landlord will not interfere with
Tenant’s peaceful and quiet enjoyment of the Premises for the Term. Landlord is
not liable for, and Tenant will not be released from any obligation under this
Lease because of any interference with Tenant’s peaceful and quiet enjoyment of
the Premises that is caused by any other person, including other tenants.
          17.16 Right to Enter Premises. Landlord may enter the Premises at any
reasonable time upon 24 hours prior notice to Tenant to inspect the Premises, to
show the Premises to prospective lenders, purchasers or (within the last nine
months of the term) tenants, to perform Landlord’s duties under this Lease, or
to exercise Landlord’s rights under §8.2. In connection with any permitted entry
to perform Landlord’s duties or exercise Landlord’s rights under §8.2, Landlord
may erect and use structures reasonably required by the nature of the work
(including scaffolding, pipes and conduits), and may open or penetrate the Base
Building or any Leasehold Improvements. If any Leasehold Improvements are
damaged by Landlord as a result of Landlord exercising its rights under this
§17.16, then Landlord will repair or replace the damaged portion, only, to match
the original as nearly as is commercially reasonable. Any such entry by Landlord
shall be done in order to minimize any interference with Tenant’s use of the
Premises.
          17.17 Exhibits. The exhibits include the attached exhibits. If any
exhibit is inconsistent with the terms of this Lease, the provisions of this
Lease will govern.
          17.18 Brokers. Tenant warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease and
that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Lease. Tenant agrees to
indemnify and hold harmless Landlord from and against, and to reimburse Landlord
for and with respect to, any liability or claim, whether meritorious or not,
arising in respect to brokers and/or agents not so named and claiming to
represent Tenant.
          17.19 WAIVER OF TEXAS DECEPTIVE TRADE PRACTICES ACT.
TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES
-CONSUMER PROTECTION ACT, SECTION 17.41 ET, SEQ, OF THIS TEXAS BUSINESS AND
COMMERCE CODE (THE “DTPA”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.
          Accordingly, Tenant’s rights and remedies with respect to the
transactions contemplated under this lease, and with respect to all acts or
practices of Landlord, past, present or future, in connection with such
transactions, shall be governed by legal principles other than the DTPA. The
foregoing waiver by Tenant shall also be binding on any permitted assign or
successor of Tenant under this Lease. The provisions of this Section shall
survive any termination of this Lease. Tenant represents to Landlord:
     (a) Tenant is not in a significantly disparate bargaining position with
respect to this Lease and the transaction evidenced hereby; and
     (b) Tenant is represented by legal counsel in connection with this Lease.
Two Allen Center– Bluestem Pipeline, LLC
Lease

24



--------------------------------------------------------------------------------



 



          17.20 Parking Rights. Parking permits shall be provided to Tenant
during the term of this Lease in accordance with the terms and conditions set
forth in Exhibit “D” attached hereto and made a part hereof for all purposes.
          17.21 Right of First Refusal. Tenant shall have a right of first
refusal to lease certain space in the Building in accordance with the terms and
conditions set forth in Exhibit “G” attached hereto and made a part hereof for
all purposes.
          17.22 Renewal Option. Tenant shall have a right to renew the Term of
this Lease in accordance with the terms and conditions set forth in Exhibit “H”
attached hereto and made a part hereof for all purposes.
          17.23 Expansion Option. Tenant shall have an option to lease certain
space in the Building in accordance with the terms and conditions set forth in
Exhibit “I” attached hereto and made a part hereof for all purposes.
          Having Read And intending to be bound by the terms and provisions
thereof, Landlord and Tenant have executed this Lease as follows.

                          LANDLORD       TENANT                              
CULLEN ALLEN HOLDINGS, L.P.,       BLUESTEM PIPELINE, LLC,     a Delaware
limited partnership       a Delaware limited liability company                  
            By:   Texas REGP, LLC,                     a Delaware limited
liability company,                     its general partner                      
                                    By:   /s/ Randy Hoover                      
                        Name:   Randy Hoover                                    
          Title:   President & Coo                                              
              By:   /s/ Paul H. Layne                                          
        Paul H. Layne,                         Executive Vice President,        
                Head of Houston Region                                          
    By:   /s/ Steven M. Lukingbeal                                              
    Steven M. Lukingbeal,                         Vice President,              
          Regional Counsel                

Two Allen Center– Bluestem Pipeline, LLC
Lease

25



--------------------------------------------------------------------------------



 



[Floor Plan Diagram]
EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B — RULES & REGULATIONS
Three Allen Center * Houston, Texas
Suite #3650
          1. Landlord’s Entry. Landlord may enter the Premises at all reasonable
hours, subject to §17.16 of the Lease, to perform its obligations under this
Lease. During the last 9 months of the Term, Landlord may enter the Premises
with reasonable prior notice to Tenant to show the Premises to prospective
tenants.
          2. Right to Exclude. Landlord may require that Tenant, its Affiliates
and guests comply with each reasonable security measure that Landlord may
establish as a condition entry to the Premises, Building or Project. These
measures may include submitting to a search by persons or devices employed by
Landlord, presenting an identification card or pass issued by the government,
Landlord, or both, being announced to Tenant and accepted as a visitor by
Tenant, and signing a register on entry and exit. Any person who cannot comply
with these requirements may be excluded from the Project. If Landlord requires a
Building pass issued by Landlord as a condition of entry to the Premises,
Building or Project, Landlord will furnish a Building pass to all persons
reasonably designated by Tenant in writing. Landlord may exclude or expel from
the Project any person who, in Landlord’s reasonable opinion, is intoxicated or
under the influence of alcohol or drugs.
          3. Obstructions. Tenant will not cause the Common Areas, or sidewalks
or driveways outside the Building to be obstructed. Landlord may, at Tenant’s
expense, remove any such obstruction without prior notice to Tenant.
          4. Trash. Tenant will place trash in proper receptacles in the
Premises provided by Tenant at Tenant’s cost, or in Building receptacles
designated by Landlord. Tenant may not litter in the Common Areas, or sidewalks
or driveways outside the Building.
          5. Public Safety. Tenant will not throw anything out of doors, windows
or skylights, down passageways or over walls. Tenant will not use any fire exits
or stairways in the Building except in case of emergency.
          6. Keys and Locks. Landlord may from time to time install and change
locks on entrances to the Project, Building, Common Areas or Premises, and will
provide Tenant a number of keys to meet Tenant’s reasonable requirements.
Additional keys will be furnished by Landlord at Tenant’s cost. At the end of
the Term, Tenant will promptly return to Landlord all keys for the Building and
Premises issued by Landlord to Tenant. Unless Tenant obtains Landlord’s prior
written consent, Tenant will not add any locks or change existing locks on any
door to the Premises, or in or about the Premises. If with Landlord’s consent,
Tenant installs any lock incompatible with the Building master locking system,
Tenant will: relieve Landlord of each Lease obligation that requires access to
each affected area; indemnify Landlord against any claim resulting from forced
entry to each affected area in an emergency; and, at the end of the Term, remove
each incompatible lock and replace it with a Building Standard lock at Tenant’s
expense.
          7. Aesthetics. Unless Tenant obtains Landlord’s prior written consent
(which may be withheld in Landlord’s sole discretion), Tenant may not:

  (a)   Attach any awnings, signs, displays or projections to either the outside
walls or windows of the Building, or to any part of the Premises visible from
outside the Premises;     (b)   Hang any non-Building Standard curtains, blinds,
shades or screens in any window or door of the Premises;     (c)   Coat or
sunscreen the interior or exterior of any windows; or     (d)   Place any
objects on windowsills.

          8. Directories and Signs. Tenant will have one (1) listing for each
1,000 RSF of the Premises in the Building’s directory in the main lobby. The
Premises will be identified by 1 Building Standard sign consisting of Tenant’s
name and suite number, located at the entrance to the Premises. The initial
lobby directory listing and Premises sign will be at Landlord’s cost and
expense, and any changes to the listing or sign will be made at Tenant’s cost
and expense.

B - 1



--------------------------------------------------------------------------------



 



     9. HVAC Operation. Tenant will not obstruct the HVAC convectors or
diffusers, or adjust or interfere with the HVAC system. Tenant will assist the
HVAC system in maintaining comfort in the Premises by drawing shades, blinds and
other window coverings in the Premises as may be reasonably required. Tenant may
not use any method of heating or cooling the Premises other than that supplied
by Landlord.
     10. Plumbing. Tenant will use plumbing fixtures only for the purpose for
which they are constructed. Tenant will reimburse Landlord for any damage caused
by Tenant’s misuse of plumbing fixtures.
     11. Equipment Location. Landlord may specify the location of any of
Tenant’s Business machines, mechanical equipment or other property that are
unusually heavy, may damage the Building, or may cause vibration, noise or
annoyance to other tenants. Tenant will reimburse Landlord for any professional
engineering certification or assistance reasonably required to determine the
location of these items.
     12. Bicycles. Tenant may not bring bicycles or other vehicles into the
Building or Premises. Bicycles and other vehicles may only be parked in areas
designated by Landlord.
     13. Animals. Tenant may not bring any birds or animals, excepting
seeing-eye/assistance dogs, into the Building or Premises.
     14. Carpet Protection. To protect carpeting in the Premises, Tenant will,
at its own expense, install and maintain pads to protect the carpet under all
furniture having castors other than carpet castors.
     15. Elevators. Any use of the elevators for purposes other than normal
passenger use (such as moving to or from the Building or delivering freight),
whether during or after Business Hours, must be scheduled through the office of
the Property Manager. Tenant will reimburse Landlord for any extra costs
incurred by Landlord in connection with any such non-passenger use of the
elevators.
     16. Moving and Deliveries. Tenant’s movers are subject to Landlord’s
reasonable approval. Moving of Tenant’s Personal Property and deliveries of
materials and supplies to the Premises must be made during the times and through
the entrances, elevators and corridors reasonably designated by Landlord. Moving
and deliveries may not be made through any of the main entrances to the Building
without Landlord’s prior permission. Any hand truck or other conveyance used in
the Common Areas must be equipped with rubber tires and rubber side guards to
prevent damage to the Building and its property. Tenant will promptly reimburse
Landlord for the cost of repairing any damage to the Building or its property
caused by any person making deliveries to the Premises.
     17. Solicitation. Canvassing, soliciting and peddling in the Building are
prohibited and Tenant will cooperate in preventing the same.
     18. Food. Except for catering and deliveries ordered by Tenant to be served
and consumed within the Premises, only persons approved from time to time by
Landlord may prepare, solicit orders for, sell, serve or distribute food in or
around the Project. Except as may be specified in the Lease or on construction
drawings for the Premises approved by Landlord, and except for microwave
cooking, Tenant will not use the Premises for preparing or dispensing food, or
soliciting of orders for sale, serving or distribution of food.
     19. Work Orders. Only authorized representatives of Tenant may request
services or work on behalf of Tenant. Tenant may not request that Building
employees perform any work outside of their duties assigned by Landlord.
     20. Smoking. Neither Tenant nor its Affiliates shall smoke or permit
smoking in any part of the Premises, Building, Common Areas or Project in which
Landlord, in Landlord’s sole discretion, prohibits smoking or in which smoking
is prohibited by law. Landlord may designate the entire Building, Common Areas
or Project a no-smoking area.
     21. Rules Applied. These Rules and Regulations apply equally to Tenant’s
Affiliates and others permitted by Tenant to access, use or occupy the Premises.
B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C — LEGAL DESCRIPTION OF LAND
TRACT C — THREE ALLEN CENTER TRACT
BEING a tract or parcel of land containing 119,202 square feet out of the John
Austin Survey, Abstract No. 1, and the Obedience Smith Survey, Abstract No. 696,
Harris County, Texas, and being part of those certain tracts designated as
“Tract 1, 2, 3 and Tract 4” per the deed recorded in Volume 7769, Page 592, of
Harris County Deed Records, and a part of certain street rights-of-way as closed
by City Council Motion No. 70-1288, passed April 15, 1970 and filed in Volume
8104, Page 1 of said Deed Records and being more particularly described by metes
and bounds as follows with all bearings and coordinates referenced to the Texas
Coordinate System, South Central Zone:
BEGINNING at the most northerly cut-back corner (X–3,150,861.30, Y–717,454.95)
at the intersection of the south right-of-way line of West Dallas Avenue (80
feet wide) with the easterly right-of-way line of Clay Avenue (100 feet wide);
THENCE, North 87 37’ 33” East, a distance of 156.34 feet along the south
right-of-way line of said West Dallas Avenue to the beginning of a tangent curve
to the left;
THENCE, 135.53 feet northeasterly along the arc of said curve (Delta Angle = 54
45’ 36”, Radius = 141.81 feet, Chord = North 60 14’ 45” East, 130.43 feet) to a
point at the end of said curve in the southeasterly right-of-way line of Bagby
Street (varying width), said point also being a point on a non-tangent curve to
the left;
THENCE, 126.55 feet easterly along the southeasterly right-of-way line of said
Bagby Street and the arc of said curve (Delta Angle = 10 54’ 11”, Radius =
665.00 feet, Chord = North 38 18’ 56” East, 126.36 feet);
THENCE, South 32 51’ 57” West, 172.98 feet;
THENCE, South 57 08’ 03” East, 20.62 feet;
THENCE, North 77 51’ 57” East, 45.24 feet;
THENCE, South 57 08’ 03” East, 121.23 feet;
THENCE, North 32 51’ 57” East, 27,13 feet;
THENCE, North 77 51’ 57” East, 7.07 feet;
THENCE, South 57 08’ 03” East, 126.44 feet;
THENCE, South 32 51’ 57” West, 90.00 feet;
THENCE, North 57 08’ 03” West, 129.15 feet;
THENCE, South 32 51’ 57” West, 196.42 feet;
THENCE, South 57 08’ 03” East, 219.67 feet;
THENCE, South 87 36’ 57” West, 10.28 feet to the beginning of a tangent curve to
the right;
THENCE, 143.43 feet westerly along the arc of said curve (Delta Angle = 18 58’
09”, Radius = 433.22 feet, Chord = North 82 53’ 58” West, 142.77 feet);
C-1

 



--------------------------------------------------------------------------------



 



THENCE, South 16 35’ 07” West, 15.00 feet to an intersection with the
northeasterly right-of-way line of said Clay Avenue and a point on a non-tangent
curve to the right;
THENCE, 415.17 feet northwesterly along the northeasterly right-of-way line of
Clay Avenue and the arc of said curve (Delta Angle = 53 04’ 18”, Radius = 448.22
feet, Chord = North 46 52’ 45” West, 400.49 feet) to a point of a compound curve
to the right;
THENCE, 93.22 feet northwesterly along said northeasterly right-of-way line of
Clay Avenue and the arc of said curve (Delta Angle — 09 09’ 01”, Radius = 583.72
feet, Chord = North 15 46’ 05” West, 93.12 feet) to a point on a cut-back to the
right;
THENCE, North 38 27’ 43” East, 13.08 feet along said cut-back to the POINT OF
BEGINNING, containing a computed area of 119,202 square feet of land.
C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D — PARKING
Three Allen Center * Houston, Texas
Suite #3650
     This EXHIBIT “D” (“Parking Exhibit”) describes and specifies Tenant’s
non-exclusive right to use parking Permits (collectively, “Permits”) located on
such levels inside one or more of the Building’s parking garages, all upon the
terms and conditions set forth below.
     1. Garage/Rates. The parking garage beneath the Building shall be referred
to as the “Building Garage.” The parking garage located at 300 Clay Street shall
be referred to as the “Allen Center Parking Garage.” The parking garage located
at 340 West Dallas Street shall be referred to as the “Metropolitan Parking
Garage.” The Building Garage, Allen Center Parking Garage and Metropolitan
Parking Garage may be hereinafter referred to individually and collectively as
the “Parking Garage.” The current monthly charge for each unreserved Permit in
the Building Garage is $290.99 per month (not including tax), in the
Metropolitan Parking Garage is $143.19 per month (not including tax) and in the
Allen Center Garage $161.66 per month (not including, tax) and $180.14 to
$226.33 (not including tax) for each reserved Permit, depending on location.
     2. Grant and Rental Fee. Tenant shall rent on a “must-take” basis, from
Commencement Date through the Expiration Date at such monthly rates (together
with any applicable tax thereon) and subject to such terms, conditions, and
regulations as are, from time to time, promulgated by Landlord or the manager of
the Parking Garage, as applicable, and charged or applicable to patrons of the
Parking Garage for Permits similarly situated therein, three (3) unreserved
parking Permits to be located in the Allen Center Parking Garage or the
Metropolitan Parking Garage, as determined by Landlord and, at Tenant’s option,
up to two (2) additional unreserved parking Permits to be located in the Allen
Center Parking Garage or the Metropolitan Parking Garage, as determined by
Landlord. Tenant may lease additional parking permits at the then current rate
on a month-to-month basis, subject to availability.
     3. Use. Tenant’s parking Permits may be used only by Tenant’s employees
(each a “Patron”). Patrons will be granted access to the parking facilities only
upon the signing of Landlord’s standard parking license with Landlord. Storage
of Vehicles overnight is prohibited.
     4. Assignment. Except as permitted under Article 13, neither Tenant nor any
Patron may assign its rights to parking. Landlord may freely assign Landlord’s
rights and obligations under this exhibit to any successor Facilities.
     5. Disclaimer. Each Patron only has a license to park in the Parking
Facilities at the Patrons’ sole risk. No bailment is created. Landlord is not
obligated to secure or insure Vehicles or their contents, and is not responsible
for any fire, theft, damage or loss to any Vehicle or its contents. Attendants
are present solely to assist Patrons and are not required to verify ownership of
Vehicles existing in the Parking Facilities. Landlord does not represent,
guaranty or warrant that any communication or security systems, devices or
procedures in the Parking Facilities will be effective to prevent any loss,
damage or injury to Tenant, Patrons or their guests. Landlord may discontinue or
modify any of these systems, devices or procedures at any time without any
liability to Tenant, Patrons, or their guests.
     6. Repairs, Improvements, Damage or Condemnation. If any Patron is unable
to use the Parking Facilities because of major repairs or improvements, damage
or condemnation to the Parking Facilities or Project, Landlord will not be in
default of this Lease, but Tenant’s or the Patron’s obligation to pay monthly
parking fees will be abated for so long as the Parking Facilities cannot
reasonably be used by Tenant. Abatement of Tenant’s or the Patron’s monthly
parking fees is Tenant’s and the Patron’s sole remedy if Landlord fails to
provide Tenant with use of the Parking Facilities.
     7. Rules and Regulations. This license is conditioned upon each Patrons
compliance with the following Rules and Regulations of the Parking Facilities:

  (a)   Patrons may be required to display a sticker, tag or other
identification;     (b)   Vehicles must be parked entirely within the stall
lines painted on the floor, and parking is prohibited in areas not striped for
parking, aisles, areas where “No Parking” signs are posted, in cross hatched

D-1

 



--------------------------------------------------------------------------------



 



      areas and in such other areas as may be designated by Landlord including
areas designated as “Visitor Parking” or reserved spaces not licensed under this
Lease;

  (c)   All directional signs and arrows must be observed;     (d)   The speed
limit shall be 5 miles per hour, unless posted otherwise;     (e)   Unless
attended parking is required by Landlord, each Patron must park and lock their
own Vehicles;     (f)   Spaces designated for compact Vehicles shall not be used
by full-sized Vehicles;     (g)   Parking Facilities’ managers and attendants
are not authorized to make or allow any exceptions to these Rules and
Regulations; and     (h)   These Rules and Regulations may be reasonably
modified by Landlord with notice to Tenant.

     8. Default. Failure to timely pay the parking fees due under this license
is both a default of this license and a default of the Lease, and Landlord, in
addition to the remedies provided under the Lease, may terminate Tenant’s right
to use the Parking Facilities. Landlord may refuse to permit any Patron who
violates the rules to park in the Parking Facilities and may removal the
Patron’s Vehicle at the Patron’s and Tenant’s expense, without any liability or
interference with Tenant’s right to quiet possession of the Premises.
D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT E — NOTICE OF LEASE TERM
Three Allen Center * Houston, Texas
Suite #3650
     This NOTICE OF LEASE TERM (“NLT”) is given by Bluestem Pipeline, LLC, a
Delaware limited liability company (“Tenant”) to Cullen Allen Holdings, L.P., a
Delaware limited partnership (“Landlord”), with respect to that certain Lease
dated                     , 2007 (“Lease”), under which Tenant has leased from
Landlord certain premises known as Suite #3650 (“Premises”), located at Three
Allen Center, 333 Clay Street, Houston, Texas 77002 (“Building”).
     In consideration of the mutual covenants and agreements stated in the
Lease, and intending that this Agreement may be relied upon by Landlord and any
prospective purchaser or present or prospective Encumbrance holder, Tenant
certifies and confirms the following:

  (a)   The Commencement Date is                      , 200
                    .     (b)   The Expiration Date is                      , 20
                    .

     Except for those terms expressly defined in this NLT, all initially
capitalized terms will have the meanings stated for such terms in the Lease.
Executed this                      day of                      , 200           
.
Tenant
Bluestem Pipeline, LLC,
a Delaware limited liability company

         
By:
       
 
 
 
   
Print:
       
 
 
 
   
Title:
       
 
 
 
   

Landlord
Cullen Allen Holdings, L.P.,
a Delaware limited partnership

         
By:
  Texas RE GR, LLC    
 
  a Delaware limited liability company    
 
       
By:
       
 
 
 
Paul H. Layne    
 
  Vice President,    
 
  Head of Houston Region    
 
       
By:
       
 
 
 
Steven M. Lukingbeal,    
 
  Vice President,    
 
  Regional Counsel    

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F — WORK LETTER
Three Allen Center * Houston, Texas
Suite #3650
     Any capitalized term used but not defined herein shall have the meaning
assigned to it in the provisions designated in the Lease. Landlord and Tenant
mutually agree as follows:
     This Work Letter (“Work Letter”) describes and specifies the rights and
obligations of Landlord and Tenant with respect to certain allowances granted to
Tenant hereunder and rights and responsibilities of Landlord and Tenant with
respect to the design, construction and payment for the completion of the
Initial Improvements within the Premises.
     1. Definitions. Terms which are defined in the Lease shall have the same
meaning in this Work Letter. Additionally, as used in this Work Letter, the
following terms (when delineated with initial capital letters) shall have the
respective meaning indicated for each as follows:
     (a) “Allowance” shall mean a sum not to exceed $25.00 per RSF within the
initial 3,433 RSF comprising the Premises (or up to a maximum of $385,825.00).
The Allowance shall be used for the construction of the Initial Improvements in
the Premises (above and below ceiling), construction as well as architectural
documents, structural, mechanical, and electrical modifications to the Premises,
voice/data cabling, plumbing design, accessibility plan review and inspection,
asbestos survey per SB-509, graphics and security. Notwithstanding the
foregoing, Tenant may elect in prior written notice to Landlord to apply up to
$3.00 per RSF of the Premises of the unused Allowance, if any, towards
subsequent installment(s) of Base Rent next due or Tenant’s moving expenses.
     (b) “Basic Construction” of the Building shall mean the structure of the
Building as built on the date of this Work Letter and all other improvements,
fixtures and facilities constituting a part of the Project.
     (c) “Landlord’s Architect” shall mean the architect designated by Landlord
as its architect, from time to time, to perform the functions of Landlord’s
Architect hereunder.
     (d) “Plans and Specifications” shall mean collectively, the plans,
specifications and other information prepared or to be prepared by Tenant’s
Architect and, where necessary, by Landlord’s electrical, mechanical and
structural engineers, all at Tenant’s expense, which shall detail the Work
required by Tenant in the Premises and which shall be approved in writing by
both Tenant and Landlord prior to the commencement of such Work.
     (e) “Tenant’s Architect” shall mean the architect licensed to practice in
the State of Texas designated by Tenant as its architect and approved by
Landlord to perform the functions of Tenant’s Architect hereunder.
     (f) “Work” shall mean all materials and labor to be added to the Basic
Construction of the Building in order to complete the installation of the
Initial Improvements within the Premises for Tenant in accordance with the Plans
and Specifications, including, without limitation any modification to Basic
Construction of the Building, any structural modifications to the Building, any
electrical or plumbing work required to meet Tenant’s electrical and plumbing
requirements, and any special air conditioning work required to be performed in
the Premises.
     (g) “Cost of the Work” shall mean the cost of all materials and labor to be
added to the Basic Construction of the Building in order to complete the
installation of the Initial Improvements within the Premises in accordance with
the Plans and Specifications.
     (h) “Landlord’s Costs” shall mean that portion of the Cost of the Work up
to, but not in excess of, the aggregate amount of the Allowance.
     (i) “Tenant’s Costs” shall mean that portion of the Cost of the Work in
excess of Landlord’s Costs.

F-1



--------------------------------------------------------------------------------



 



     (j) “Change Costs” shall mean all costs or expenses attributable to any
change in the Plans and Specifications which, when added to other costs and
expenses incurred in completing the Work, exceed Landlord’s Costs, including,
without limitation, (i) any cost caused by direction of Tenant to omit any item
of Work contained in the Plans and Specifications, (ii) any additional
architectural or engineering services, (iii) any changes to materials in the
process of fabrication, (iv) the cancellation or modification of supply or
fabricating contracts, (v) the removal or alteration of any Work or any plans
completed or in process, or (vi) delays affecting the schedule of the Work. A
“Change Order” is the document signed by both Landlord and Tenant which
addresses Change Costs.
     (k) “Working Days” shall mean all days of the week other than Saturday,
Sunday, and legal holidays.
     (l) “Initial Improvements” shall mean all Work added to the Building before
or near the Commencement Date of the Lease.
     2. Procedure and Schedules for the Completion of Plans and Specifications.
The Plans and Specifications shall be completed in accordance with the following
procedure and time schedules:
     (a) Design Drawings. Within ten (10) Working Days from execution of the
Lease, Tenant shall submit to Landlord four (4) sets of prints of design
drawings, specifying the intended design, character and finishing of the Initial
Improvements within the Premises. Such package shall include separate drawings
for signs in accordance with Landlord’s sign criteria. The design drawings shall
set forth the requirements of Tenant with respect to the installation of the
Initial Improvements within the Premises, and such drawings shall include,
without limiting their scope, a Tenant approved space plan, architectural design
of the space, including office front, plans, elevations, sections, and
renderings indicating materials, color selections and finishes.
     (i) After receipt of design drawings, Landlord shall return to Tenant one
set of prints of design drawings with Landlord’s suggested modifications and/or
approval.
     (ii) If design drawings are returned to Tenant with comments, but not
bearing approval of Landlord, the design drawings shall be immediately revised
by Tenant and resubmitted to Landlord for approval within ten (10) Working Days
of their receipt by Tenant. Unless such action is taken, Tenant will be deemed
to have accepted and approved all of Landlord’s comments on the design drawings.
     (b) Completion of Plans and Specifications. All Plans and Specifications
shall be prepared in strict compliance with applicable Building standards and
requirements as set forth in the Lease, this Work Letter and otherwise, and
shall also adhere to the design drawings approved by Landlord. In order to
assure the compatibility of Tenant’s electrical and mechanical systems and the
compatibility of Tenant’s structural requirements with the existing Building and
in order to expedite the preparation of Tenant’s electrical, mechanical and
structural drawings Tenant or Tenant’s Architect shall deliver to Landlord’s
Architect, not later than ten (10) Working Days from the date of Landlord’s
approval of design drawings, a detailed plan setting forth any and all
electrical, mechanical and structural requirements, and Landlord’s Architect
shall retain, at Tenant’s expense, Landlord’s electrical, mechanical and
structural engineers to prepare all necessary electrical, mechanical and
structural construction drawings which shall be included as a part of the Plans
and Specifications. All construction documents and calculations prepared by
Tenant’s Architect shall be submitted by Tenant, in the form of four (4) sets of
blueline prints, to Landlord for approval within ten (10) Working Days after the
date of receipt by Tenant of Landlord’s approval of design drawings. If the
Plans and Specifications are returned to Tenant with comments, but not bearing
approval of Landlord, the Plans and Specifications shall be immediately revised
by Tenant and resubmitted to Landlord for approval within ten (10) Working Days
of their receipt by Tenant.
     (i) The fees for Tenant’s Architect and any consultants or engineers
retained by or on behalf of Tenant or Tenant’s Architect (including, but not
limited to, the electrical, mechanical and structural engineers required to be
retained under this paragraph) shall be paid by Tenant. Tenant shall also pay
for any preliminary drawings by Landlord’s Architect for review of the design
drawings, the Plans and Specifications, and any revisions to such documents, and
the fees and expenses of Landlord’s Architect for inspection of the Work, as
required by Landlord.
     (ii) Tenant shall have the sole responsibility for compliance of the Plans
and Specifications with all applicable statutes, codes, ordinances and other
regulations, and the approval of the Plans and Specifications

F-2



--------------------------------------------------------------------------------



 



or calculations included therein by Landlord shall not constitute an indication,
representation or certification by Landlord that such Plans and Specifications
or calculations are in compliance with said statutes, codes, ordinances and
other regulations. In instances where several sets of requirements must be met,
the requirements of Landlord’s insurance underwriter or the strictest applicable
requirements shall apply where not prohibited by applicable codes.
     (iii) Upon completion of the Initial Improvements, if so required by
Landlord, Tenant shall deliver to Landlord an “as-built” set of Plans and
Specifications for the Premises, together with such other information required
by Landlord to place the information from the “as-built” Plans and
Specifications on to Landlord’s data base; the cost of providing the “as-built”
Plans and Specifications and other information, together with Landlord’s cost to
place the information on to Landlord’s data base, shall be borne solely by
Tenant.
     3. Pricing. On or before the date which is ten (10) Working Days after
finalization of the Plans and Specifications, as evidenced by Landlord’s written
approval thereof, Landlord shall notify Tenant in writing of the Cost of the
Work. The contract for the Work shall obligate the contractor to purchase from
Landlord all materials and supplies which are held in “stock” by Landlord and
which are required for the Work by the Plans and Specifications, provided
Landlord’s pricing is comparable to the general market. Within ten (10) Working
Days after its receipt of Landlord’s written notice identifying the Cost of the
Work, Tenant shall either approve such Cost of the Work in writing or cause the
Plans and Specifications to be revised and resubmitted to Landlord for Approval.
On or before the date which is ten (10) Working Days from Landlord’s receipt of
such revised Plans and Specifications, Landlord shall either approve the revised
Plans and Specifications and give to Tenant a revised Cost of the Work or give
to Tenant Landlord’s comments on such revised Plans and Specifications. If for
any reason Landlord and Tenant have not agreed in writing upon final Plans and
Specifications and/or the Tenant has not approved in writing the Cost of the
Work on or before the date which is sixty (60) Working Days from the date
hereof, then Landlord shall have the right to terminate the Lease and this Work
Letter, without further obligation.
     4. Payments. Tenant may use a portion of the Allowance up to $2.00 per
square foot of the Rentable Area of the Premises for the payment of fees and
expenses payable by Tenant under the terms of Paragraph 2(b)(i) of this Work
Letter. Tenant shall pay the aggregate amount of Tenant’s Costs to Landlord upon
demand. Landlord shall determine the percentage of the Cost of the Work which is
allocable to Landlord and the percentage of the Cost of the Work which is
allocable to Tenant. Landlord shall also revise its determination of such
percentages based on any changes in the Cost of the Work due to change orders
affecting the Plans and Specifications. Within ten (10) days after Tenant’s
receipt of an invoice from Landlord which identifies that portion of the Cost of
the Work to be incurred, respectively, by Landlord and Tenant, Tenant shall pay
to Landlord the percentage of the Cost of the Work allocable to Tenant, as
Tenant’s Costs, as determined by Landlord from time to time. Landlord’s
obligation for payment with respect to the Work shall not exceed the aggregate
amount of Landlord’s Costs; and after Landlord has paid Landlord’s Costs, Tenant
shall thereafter pay all Cost of the Work as and when invoiced to Tenant by
Landlord, including, without limitation, any Change Costs. Landlord shall have
no obligation to commence or continue the Work until Tenant pays the Tenant’s
Costs. The amounts payable to Landlord hereunder shall constitute Rent due
pursuant to the Lease, and failure to make any such payment when due shall
constitute a default under the Lease, entitling Landlord to exercise any or all
of its remedies hereunder, as well as all remedies otherwise available to
Landlord.
     5. Performance of Work and Delays. Landlord shall cause the contractor to
perform the Work in substantial accordance with the Plans and Specifications. In
that regard, Landlord shall perform as construction manager for the construction
of the Initial Improvements in accordance with the Plans and Specifications; and
the Cost of the Work shall include a management fee payable to Landlord in the
amount of five percent (5%) of the cost of the materials and labor constituting
the Work, which shall be deducted from the Allowance. If a delay shall occur in
the completion of the Work by Landlord as the probable result of (i) any failure
to furnish when due Tenant’s design drawings, Tenant’s electrical, mechanical
and/or structural requirements, Tenant’s Plans and Specifications or any
revision to any such documents, (ii) any change by Tenant in any of the Plans
and Specifications, (iii) any state of facts which gives rise to a change
referred to in the definition of Change Costs or any changes resulting in a
Change Cost, (iv) the fact that materials to be incorporated into the Work which
are non-Building grade require a lead time (not due to Landlord default or
error) to obtain or construction time to perform, in excess of that required for
Work which is Building grade, as determined by Landlord, or (v) any other act or
omission of Tenant, its agents or employees, including any violation of the
provisions of the Lease or any delay in giving authorizations or approvals
pursuant to this Work Letter, then any such delay shall not justify any
extension of the Commencement Date of the Lease.
     6. Change Orders. All changes and modifications in the Work from that
contemplated in the Plans and Specifications, whether or not such change or
modification gives rise to a Change Cost, must be evidenced by a written Change
Order exe-

F-3



--------------------------------------------------------------------------------



 



cuted by both Landlord and Tenant. In that regard, Tenant shall submit to
Landlord such information as Landlord shall require with respect to any Change
Order requested by Tenant. After receipt of requested Change Order, together
with such information as Landlord shall require with respect thereto, Landlord
shall return to Tenant either the executed Change Order, which will evidence
Landlord’s approval thereof, or the Plans and Specifications with respect
thereto with Landlord’s suggested modification.
     7. Punchlist. Within thirty (30) days after the Commencement Date, Tenant
shall give Landlord written notice specifying any details of construction,
decoration or mechanical adjustment which remain to be performed by Landlord
with respect to any Work; and except for the details contained in such written
notice from Tenant, all obligations of Landlord in regard to the Work shall be
deemed to have been satisfied. Landlord shall have the right to enter the
Premises to complete any such unfinished details, and entry by Landlord, its
agents, servants, employees or contractors for such purpose shall not relieve
Tenant of any of its obligations under the Lease or impose any liability on
Landlord or its agents, servants, employees or contractors.
     8. Whole Agreement; No Oral Modification. This Work Letter embodies all
representations, warranties and agreements of Landlord and Tenant with respect
to the matter described herein, and this Work Letter may not be altered or
modified except by an agreement in writing signed by the parties.
     9. Paragraph Headings. The paragraph headings contained in this Work Letter
arc for convenient reference only and shall not in any way affect the meaning or
interpretation of such paragraphs.
     10. Notices. All notices required or contemplated hereunder shall be given
to the parties in the manner specified for giving notices under the Lease.
     11. Binding Effect. This Work Letter shall be construed under the laws of
the State of Texas and shall be binding upon and shall inure to the benefit of
the parties hereto and their respective permitted successors and assigns.
     12. Conflict. In the event of conflict between this Work Letter and any
other exhibits or addenda to this Lease, this Work Letter shall prevail.

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G – RIGHT OF FIRST REFUSAL
Three Allen Center * Houston, Texas
     Any capitalized term used but not defined herein shall have the meaning
assigned to it in the provisions designated in the Lease. Landlord and Tenant
mutually agree as follows:
     (a) Subject to and upon the terms, provisions and conditions set forth in
this Exhibit G, Tenant shall have, and is hereby granted, a right of first
refusal to tease (the “Right of First Refusal”) the approximate 1,836 RSF in
Suite 3636, as shown on Exhibit G-1 attached hereto (the “ROFR Premises”),
during the Term of the Lease.
     (b) Landlord will have the option to revoke and nullify any purported
exercise of a Right of First Refusal by Tenant if at the time of exercise
(i) Tenant is in default under the Lease, subject to all applicable notice and
cure provisions of the Lease, (ii) Tenant is paying Rent on the entire Premises
(unless Landlord, in its sole discretion, elects to waive any such
condition(s)), (iii) Tenant has subleased space in the Building from another
tenant of the Building, or (iv) less than two (2) years remains prior to the
Expiration Dale (unless Landlord, in its sole discretion, elects to waive any
such condition(s)).
     (c) Should a third party make an offer to lease the ROFR Premises which
Landlord is willing to accept, Landlord shall promptly deliver to Tenant written
notice indicating the relevant terms and conditions of such third party offer
(the “Lease Proposal”). If the ROFR Premises is the subject of lease
negotiations which include other portions of the Building, the foregoing Right
of First Refusal shall, at Landlord’s option, apply to the entire space which is
subject to such negotiations, and, at Landlord’s option, Tenant shall be
obligated to either accept or refuse the opportunity to lease such entire space
on the terms provided in the Lease Proposal, except that the term with respect
to the ROFR Premises shall be co-terminous with the Term of the Lease and all
economic terms shall be adjusted accordingly to account for the difference in
the length of the Term with the length of the third party offer. Tenant shall
have a period of five (5) business days after receipt of a Lease Proposal to
irrevocably and unconditionally exercise its Right of First Refusal to lease the
entire ROFR Premises (and such additional space, if applicable). Such exercise
must be in writing.
     (d) In the event that Tenant exercises this Right of First Refusal, Tenant
will execute and return to Landlord an amendment to the Lease adding the ROFR
Premises or such other documentation as Landlord shall reasonably require in
order to confirm the leasing of such ROFR Premises (but an otherwise valid
exercise of the Right of First Refusal shall be fully effective whether or not
such confirmatory documentation is executed) within twenty (20) days after
Tenant’s receipt of such documentation.
     (e) No assignee of the Lease or subtenant of any portion of the Premises
shall have any rights hereunder whatsoever.
     (f) Tenant acknowledges and agrees that this Right of First Refusal is
subject and subordinate to (a) any pre-existing preferential right, refusal
right, expansion right or related right of any other tenant in the Building,
(b) any and all preferential rights, expansion options, refusal rights
pertaining to the ROFR Premises, and (c) the right to renew the lease of any
existing tenant of the ROFR Premises, whether by formal renewal option or
otherwise.
     (g) Except as otherwise provided in the Lease, Landlord shall deliver, and
Tenant shall accept, the ROFR Premises broom-clean and vacuumed but otherwise in
an “AS IS” and “WITH ALL FAULTS” condition. The term of the Lease with respect
to the ROFR Premises shall commence upon such space being delivered to Tenant
and shall expire on the Expiration Date. Rent will accrue and be due and payable
with respect to the ROFR Premises on the date (the “ROFR Premises Commencement
Date”) that is the earlier to occur of (i) the date set forth in the Lease
Proposal as the ROFR Premises Commencement Date, (ii) ninety (90) days following
the date Landlord delivers possession of the ROFR Premises to Tenant or
(iii) the date Tenant occupies the ROFR Premises for the purpose of conducting
business therefrom.
     (h) Upon request of Landlord at any time after the ROFR Premises
Commencement Date, Tenant shall execute and deliver to Landlord a declaration
(in a form provided by Landlord) specifying (i) the ROFR Premises Commencement
Date, (ii) the Base Rent schedule for the ROFR Premises, (iii) the RSF of the
ROFR Premises, and (iv) Tenant’s Share of Taxes and Expenses with respect to the
ROFR Premises.

G-1



--------------------------------------------------------------------------------



 



[Floor Plan Diagram]
EXHIBIT  G - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT H — RENEWAL OPTION
Three Allen Center * Houston, Texas
Suite #3650
     Any capitalized term used but not defined herein shall have the meaning
assigned to it in the provisions designated in the Lease. Landlord and Tenant
mutually agree as follows:
          (a) Provided that (i) the Lease is in full force and effect as of the
date of the Renewal Notice (as such term is hereinafter defined), and
(ii) Tenant shall not be in default beyond any applicable notice and cure period
under the Lease and (iii) Tenant is paying Rent on the entire Premises, Tenant
shall have one (1) option to extend the Term of the Lease for an additional term
of five (5) years (the “Renewal Term”) commencing on the day after the
Expiration Date. Tenant’s option with respect to the Renewal Term shall be
exercisable by written notice (the “Renewal Notice”) to Landlord given not more
than twelve (12) months nor less than nine (9) months prior to the Expiration
Date. The Renewal Term shall constitute an extension of the Term of the Lease
and shall be upon all of the same terms and conditions as the initial Term,
except that (i) there shall be no further option to renew the Term of the Lease,
(ii) Landlord shall not be required to furnish any materials or perform any work
to prepare the Premises for Tenant’s occupancy and Landlord shall not be
required to make any Allowance or reimburse Tenant for any Improvements made or
to be made by Tenant, or grant Tenant any rent concession, and (iii) the Base
Rent for the Renewal Term shall be as determined pursuant to the provisions of
(b), (c) and (d), below, and shall commence on the first day of the Renewal
Term.
          (b) The annual Base Rent for the Premises for the Renewal Term shall
be the Fair Market Rent. “Fair Market Rent” means the fixed annual rent far
comparable space in Class “A” buildings in the downtown Houston, Texas area that
a willing lessee would pay and a willing lessor would accept for the Premises
during the Renewal Term, taking into account all then relevant factors,
including, but not limited to, lease takeovers/assumptions; relocation/moving
allowances; space planning/interior architecture and engineering allowances;
refurbishment and repainting allowances; club memberships; other concessions or
inducements; extent of services provided or to be provided; distinction between
“gross” and “net” lease; base year or dollar amount for escalation purposes
(both operating and advalorem/real estate taxes); any other adjustments
(including by way of indexes) to base rental; credit standing and financial
stature of the tenant; term or length of lease; the time the particular rental
rate under consideration was agreed upon and became or is to become effective;
the payment of a leasing commission and/or fees/bonuses in lien thereof, whether
to Landlord, any person or entity affiliated with Landlord, or otherwise and any
other relevant term or condition.
          (c) If Tenant timely exercises the renewal option pursuant to this
EXHIBIT “H” Landlord shall notify Tenant (the “Rent Notice”) at least 90 days
before the last day of the current Term of Landlord’s determination of the Fair
Market Rent (“Landlord’s Determination”). Tenant shall notify Landlord
(“Tenant’s Notice”), within 30 days after Tenant’s receipt of the Rent Notice,
whether Tenant accepts or disputes Landlord’s Determination, and if Tenant
disputes Landlord’s Determination, Tenant’s Notice shall set forth Tenant’s
determination (“Tenant’s Determination”) of the Fair Market Rent, if Tenant
fails to give Tenant’s Notice within such 30 day period, then (i) Tenant’s
election to renew the Term of the Lease as provided in this Renewal Option shall
be deemed void and as if Tenant had never exercised its right to renew this
Lease and (ii) this Renewal Option shall automatically be deleted from the Lease
in its entirety and Tenant shall have no right to renew the Term of the Lease.
          (d) If Tenant timely disputes Landlord’s Determination, and Landlord
and Tenant fail to agree as to the Fair Market Rent within 30 days after the
giving of Tenant’s Notice, then the Fair Market Rent shall be determined as
follows: A senior officer of a recognized Houston, Texas leasing brokerage firm
(the “Baseball Arbitrator”) shall be selected and paid for jointly by Landlord
and Tenant. If Landlord and Tenant are unable to agree upon the Baseball
Arbitrator, then the same shall be designated by the American Arbitration
Association (the “AAA”). The Baseball Arbitrator selected by the parties or
designated by the AAA shall have at least ten years experience in (i) the
leasing of first class office space in downtown Houston, or (ii) the appraisal
of Class “A” office buildings in downtown Houston. Landlord and Tenant shall
each submit to the Baseball Arbitrator and to the other Landlord’s Determination
and Tenant’s Determination of the Fair Market Rent of the Premises. The Baseball
Arbitrator shall determine which of the two rent determinations more closely
represents the Fair Market Rent of the Premises. The Baseball Arbitrator may not
select any other rental value for the Premises other than one submitted by
Landlord or Tenant. The determination of the party so

H-1



--------------------------------------------------------------------------------



 



selected or designated shall be binding upon Landlord and Tenant and shall serve
as the basis for the determination of the Base Rent payable for the Renewal
Term, subject to further adjustment as provided in the Lease. After a
determination has been made of the Fair Market Rent, the parties shall execute
and deliver an instrument setting forth the Fair Market Rent, but the failure to
so execute and deliver any such instrument shall not affect the determination of
Fair Market Rent.
          (e) If Tenant disputes Landlord’s Determination and if the final
determination of Fair Market Rent shall not be made on or before the first day
of the Renewal Term then, pending such final determination, Tenant shall pay, as
Base Rent for the Renewal Term, an amount equal to Landlord’s Determination. If,
based upon the final determination of the Fair Market Rent, the Base Rent
payments made by Tenant for such portion of the Renewal Term were (i) less than
the Fair Market Rent payable for the Renewal Term, Tenant shall pay to Landlord
the amount of such deficiency within 10 days after demand therefor or
(ii) greater than the Fair Market Rent payable for the Renewal Term, Landlord
shall credit the amount of such excess against installments of Base Rent and/or
Additional Rent payable by Tenant next coming due.
          (f) It is an express condition of the option granted to Tenant
pursuant to the terms of this EXHIBIT“H” that time is of the essence will
respect to Tenant’s exercise of such option by the date specified in this
EXHIBIT “H”.

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I — EXPANSION OPTION
Three Allen Center * Houston, Texas
     Any capitalized term used but not defined herein shall have the meaning
assigned to it in the provisions designated in the Lease. Landlord and Tenant
mutually agree as follows:
A. Subject to the remaining provisions of this EXHIBIT“I” and provided the
Tenant is not then in default under the Lease and occupies 100% of the Premises,
Tenant, but no assignee or sublessee of Tenant, shall have the right (the
“Expansion Right”) to request to expand the Premises in contiguous Available
Space (the “Expansion Space”). The agreed maximum rentable area of the Expansion
Space shall be 3,500 RSF in addition to the size of the Premises, but in no
event shall the Premises and the Expansion Space exceed 7,000 RSF (plus or minus
fifteen percent (15%). As used herein, the total of 7,000 contiguous RSF (plus
or minus fifteen percent (15%)), which includes the combined rentable area of
the Premises and the rentable area of the Expansion Space, is referred to herein
as the “Total Space Required by Tenant”. Tenant’s exercise of the Right of First
Refusal set forth in EXHIBIT “G” to this Lease shall not affect the Total Space
Required by Tenant. Landlord and Tenant understand and agree that Landlord may
not be able to provide Tenant with Expansion Space that is contiguous to the
Premises on the Thirty-sixth (36th) Floor of the Building, in which case
Landlord may provide Tenant with the Total Space Required by Tenant on another
Floor of the Building or in One Allen Center located at 500 Dallas, Houston,
Texas; Two Allen Center located at 1200 Smith Street, Houston Texas, Four Allen
Center located at 1400 Smith Street, Houston, Texas, or in Continental Center 1
located at 1600 Smith Street, Houston, Texas, so long as such buildings are
owned by Landlord or an affiliate of Landlord (collectively, the “Available
Buildings”). As used herein, the term “Available Space”shall mean space,
determined as of the date of Landlord’s receipt of the Expansion Request,
defined below, in the Available Buildings which Landlord is otherwise willing to
lease to third parties who arc of similar size and have similar credit as
Tenant, as determined in Landlord’s sole and absolute discretion; provided,
however, in no event (subject to Landlord’s waiver of the following, in
Landlord’s sole and absolute discretion) shall the Available Space include any
space which: (1) is leased or otherwise occupied or otherwise used by another
tenant; (2) a prospective tenant has expressed an ongoing interest to lease, as
determined by Landlord; (3) is in a location that would make any remaining space
on such floor difficult or unreasonable to lease, as determined by Landlord;
(4) is in a location which if leased to Tenant would make other available space
in the Building non-contiguous, which would otherwise be contiguous available
space; or (5) is subject to any preferential right, expansion option, refusal
rights or other right or option of another tenant. Furthermore, the Expansion
Space to be leased to Tenant shall be laid out in such a manner reasonably
acceptable to Landlord such that the demising wall adjacent to any third party
premises is acceptable to Landlord.
B. Tenant acknowledges and agrees that the Expansion Right is subject and
subordinate to any and all preferential rights, refusal rights, expansion rights
or related rights of any other tenant in the Building, whether such arc in
existence now or such arc granted to such other tenant(s) in the future. Tenant
also acknowledges and agrees that the Expansion Right is subject to any future
leasing (including, but not limited to, any and all preferential rights, refusal
rights, expansion rights, or related rights granted to such future tenants) by
Landlord of any Available Space in any Available Building and Landlord’s right
to renew any tenant, whether pursuant to a renewal option or otherwise.
C. At any time after the twenty-forth (24th) full calendar month following the
Commencement Date, Tenant may elect to exercise the Expansion Right by giving
Landlord written notice of Tenant’s election (the “Expansion Request”). Within
sixty (60) days after Landlord’s receipt of the Expansion Request, Landlord
shall either (i) identify the Expansion Space (or the Total Space Required by
Tenant in an Available Building, as applicable) in writing to Tenant (the
“Designation Notice”) or (ii) provide Tenant with written notice that Landlord
is unable or unwilling to provide Tenant with Expansion Space. Failure to
provide Tenant with a Designation Notice within such sixty (60) day period shall
be deemed to be Landlord’s election of item (ii), above. In the event that
Tenant provides Landlord with an Expansion Request and Landlord provides Tenant
with a Designation Notice, Tenant shall lease the Expansion Space (or the Total
Space Required by Tenant in an Available Building, as applicable), as provided
herein. In the event that Landlord fails

I-1



--------------------------------------------------------------------------------



 



to provide Tenant a Designation Notice or otherwise elects item (ii) above, then
Tenant shall have the option to terminate the Lease pursuant to Section H of
this EXHIBIT “I”, below.
D. The Expansion Space (or the Total Space Required by Tenant in an Available
Building, as applicable) shall be delivered to Tenant within ninety (90) days
after the date of the Designation Notice in its AS IS” condition and “WITH ALL
FAULTS”. The commencement date with respect to the Expansion Space (or the Total
Space Required by Tenant in an Available Building, as applicable) (the
“Expansion Commencement Date”) shall be determined in the same manner as the
Commencement Date of the Lease pursuant to Section 3.1(a) of the Lease and shall
expire on the Expiration Date. Landlord shall not be required to provide Tenant
with any finish allowance to construct improvements in the Expansion Space (or
the Total Space Required by Tenant in an Available Building, as applicable) or
pay any costs associated to move or otherwise relocate Tenant into the Expansion
Space (or into the Total Space Required by Tenant in an Available Building, as
applicable).
E. In the event that Landlord provides Total Space Required by Tenant in an area
that does not include the initial Premises, then on the Expansion Commencement
Date, Tenant shall have surrendered the initial Premises in the manner set forth
in Section 3.3 of the Lease.
F. Commencing upon the Expansion Commencement Date, Tenant shall pay Base Rent,
Additional Rent and all other amounts required by the Lease for the Expansion
Space. The Base Rent for the Expansion Space shall be equal to the Prevailing
Market Rate; provided, however, in the event that the Total Space Required by
Tenant does not include the Premises, Base Rent shall be equal to the sum of:
(1) the Base Rent on a per square foot set forth in Section 1.1(i) of the Lease
for the first 3,433 RSF; plus (2) the Base Rent at the Prevailing Market Rate,
defined below, for all space in excess of that set forth in Section F(1); plus
(3) the value of any tenant improvement allowance (granted in Landlord’s sole
and absolute discretion), amortized at the rate of ten percent (10%) per annum
over the remaining term of the Lease; plus (4) the value of any term which would
commonly be included in determining Base Rent (to the extent granted to Tenant).
G. The “Prevailing Market Rate” is defined as the net effective rent being
charged for comparable space in comparable Class “A” buildings in the downtown
Houston, Texas area on comparable terms (to tenants of comparable size, credit
and status), including parking charges in rental, if any; lease
takeovers/assumptions; relocation/moving allowances; space planning/interior
architecture and engineering allowances; refurbishment and repainting
allowances; club memberships; other concessions or inducements; extent of
services provided or to be provided; distinction between “gross” and “net”
lease; base year or dollar amount for escalation purposes (both operating and ad
valorem/real estate taxes); any other adjustments (including by way of indexes)
to base rental; credit standing and financial stature of the tenant; term or
length of lease; the time the particular rental rate under consideration was
agreed upon and became or is to become effective; the payment of a leasing
commission and/or fees/bonuses in lien thereof, whether to Landlord, any person
or entity affiliated with Landlord, or otherwise; and any other relevant term or
condition in making such Prevailing Market Rate determination.
If Tenant timely disputes the Prevailing Market Rate, and Landlord and Tenant
fail to agree as to the Prevailing Market Rate within 30 days, then the
Prevailing Market Rate shall be determined as follows: A senior officer of a
recognized Houston, Texas leasing brokerage firm (the “Baseball Arbitrator”)
shall be selected and paid for jointly by Landlord and Tenant. If Landlord and
Tenant are unable to agree upon the Baseball Arbitrator, then the same shall be
designated by the American Arbitration Association (the “AAA”). The Baseball
Arbitrator selected by the parties or designated by the AAA shall have at least
ten years experience in (i) the leasing of first class office space in downtown
Houston, or (ii) the appraisal of Class “A” office buildings in downtown
Houston. Landlord and Tenant shall each submit to the Baseball Arbitrator and to
the other Landlord’s Determination and Tenant’s Determination, of the Prevailing
Market Rate of the Expansion Space. The Baseball Arbitrator shall determine
which of the two rent determinations more closely represents the Prevailing
Market Rate of Expansion Space. The Baseball Arbitrator may not select any other
rental value for the Expansion Space other than one submitted by Landlord or
Tenant The determination of the party so selected or designated

I-2



--------------------------------------------------------------------------------



 



shall be binding upon Landlord and Tenant and shall serve as the basis for the
determination of the Prevailing Market Rate.
H. Termination Option.
     1. In the event that Tenant properly exercises its Expansion Right and
Landlord fails to provide Tenant a Designation Notice or is unable or unwilling
to provide Tenant with Expansion Space (or the Total Space Required by Tenant,
as applicable), and subject to and upon the terms, provisions and conditions set
forth in this EXHIBIT “I”, Tenant shall then have the right (the “Termination
Right”) to terminate the Lease as to the entire Premises by providing written
notice (the “Termination Notice”) to Landlord of Tenant’s election to exercise
this Termination Right within thirty (30) days following the expiration of the
time period provided pursuant to Paragraph C above for Landlord to provide a
Designation Notice. Such termination shall be effective ninety (90) days after
Landlord’s receipt of the Termination Notice (the “Termination Date”). In the
event Tenant exercises its Termination Right, Tenant shall pay to Landlord the
Termination Fee on or prior to the Termination Date. Upon the Termination Date
and the payment of the Termination Fee, Tenant shall have no further liability
under the Lease (excepting only such liabilities which have accrued through the
Termination Date). If Tenant gives timely notice of exercise of the Termination
Right but fails to timely pay the Termination Fee to Landlord when due, Landlord
may at its option either (i) deem the Termination Right and the Expansion Right
waived and of no further force and effect or (ii) enforce the termination of
this Lease, effective as of the Termination Date, and Tenant’s obligation to pay
the Termination Fee and any other amount due. The provisions of this paragraph
shall survive the expiration or termination of this Lease.
     2. Landlord will have the option to revoke and nullify any purported
exercise of the Termination Right by Tenant if at the time of exercise or
thereafter Tenant is in default, beyond any applicable cure period, under the
Lease.
     3. The “Termination Fee” shall be an amount equal to:

  A.   The unamortized portion of the Lease Costs (as hereinafter defined) as of
the Termination Date; plus     B.   Six (6) months gross rent (Base Rent plus
Addition Rent), if Landlord receives the Termination Notice after the twenty
fourth full calendar month following the Commencement Date, but prior to the
first day of the thirty-seventh (37th) full calendar month following the
Commencement Date; or     C.   Three (3) months gross rent (Base Rent plus
Addition Rent), if Landlord receives the Termination Notice after the
thirty-sixth (36th) full calendar month following the Commencement Date.

     4. As used herein, the term “Lease Costs” shall mean all unamortized actual
construction costs, architectural and engineering fees, leasing commissions
(both internal and external), cabling design and installation costs, excused
Rent and other costs, if any, incurred by Landlord in connection with Tenant’s
lease of the Premises, specifically including, but not limited to, the Allowance
granted to Tenant. For purposes of calculating Lease Costs, each component or
item of Lease Costs will be deemed to be amortized in equal monthly installments
over the remaining Lease term(s) applicable to the space(s) in question at the
rate of ten percent (10%) per annum beginning on the date that such component or
item of Lease Costs was actually paid by Landlord.

I-3



--------------------------------------------------------------------------------



 



Exhibit 99.1
Investors Contacts

     
NetManage, Inc.
  The Blueshirt Group:
Jeanne Buffa
  Alex Wellins
Email: Jeanne.buffa@NetManage.com
  Email: alex@blueshirtgroup.com
Tel: (408 ) 342-7655
  Brinlea Johnson
 
  Email: brinlea@blueshirtgroup.com
 
  Tel: (415) 217-7722

FOR IMMEDIATE RELEASE
MICRO FOCUS INTERNATIONAL, PLC. TO ACQUIRE NETMANAGE, INC.
Cupertino, CA—(April 30, 2008)— MicroFocus International plc (LSE:MCROL)
(“MicroFocus”). the leading provider of enterprise application management and
modernization solutions and NetManage. Inc. (NASDAQ: NETM) (“NetManage”), a
software company that provides the fastest way to transform legacy applications
into new Web-based business solutions jointly today announced that their
respective Boards of Directors have unanimously approved, and both companies
have signed, a definitive agreement for MicroFocus to acquire NetManage in a
merger transaction
Pursuant to the terms of the Merger Agreement, MicroFocus will acquire each
outstanding share of common stock of NetManage for $7,20 per share representing
a premium of approximately 73% over the closing share price of NetManage’s
common stock on April 30, 2008 of $4.15. NetManage currently has approximately
9.6 million shares of common stock and 1.6 million options outstanding for an
aggregate transaction value of approximately $73.3 million. The acquisition is
expected to be completed in June 2008.
     Stephen Kelly, Chief Executive Officer of MicroFocus, commented. “The
combination of MicroFocus and Net Manage will provide the enlarged group with
further opportunities for growth through a more comprehensive and broader

1